Exhibit 10.20

 

LEASE

BETWEEN

Arturo J. Gutierrez and John A. Cataldo,

Trustees of Auburn-Oxford Trust

u/d/t dated October 19, 1983

and recorded with the

Middlesex South Registry of the Land Court

as Document No. 652932

AND

Zoran Corporation,

a Delaware corporation.

FOR

 54,736 Square Feet

within One Wall Street

Burlington, Massachusetts


--------------------------------------------------------------------------------


 

I N D E X

 

ARTICLE 1 - REFERENCE DATA

 

 

4

 

 

 

 

1.1

 

Subject Referred To

4

 

1.2

 

Exhibits

6

 

 

 

 

 

 

ARTICLE 2 - PREMISES AND TERM:

 

 

7

 

 

 

 

 

 

2.1

 

Premises

7

 

2.2

 

Term

7

 

 

 

 

 

 

ARTICLE 3 - CONSTRUCTION:

 

 

8

 

 

 

 

3.1

 

Initial Construction

8

 

3.2

 

Preparation of Premises for Occupancy

8

 

3.3

 

General Provisions Applicable to Construction

9

 

3.4

 

Representatives

10

 

3.5

 

Arbitration by Architects

10

 

3.6

 

Warranty of Landlord’s Work

10

 

 

 

 

 

 

ARTICLE 4 - RENT:

 

 

11

 

 

 

 

 

 

4.1

 

Rent

11

 

4.2

 

Operating Cost Escalation

11

 

4.3

 

Payments

19

 

 

 

 

 

 

ARTICLE 5 - LANDLORD’S COVENANTS:

 

 

19

 

 

 

 

 

 

5.1

 

Landlord’s Covenants during the Term

19

 

5.2

 

Interruptions

22

 

 

 

 

 

 

ARTICLE 6 - TENANT’S COVENANTS:

 

 

23

 

 

 

 

 

 

6.1

 

Tenant’s Covenants during the Term

23

 

 

 

 

 

 

ARTICLE 7 - CASUALTY AND TAKING:

 

 

31

 

 

 

 

7.1

 

Casualty and Taking

31

 

7.2

 

Reservation of Award

31

 

7.3

 

Additional Casualty Provisions

32

 

 

2


--------------------------------------------------------------------------------


 

I N D E X

(Continued)

 

 

 

 

ARTICLE 8 - RIGHTS OF MORTGAGEE:

 

 

33

 

 

 

 

 

 

8.1

 

Priority of Lease

33

 

8.2

 

Limitation on Mortgagee’s Liability

33

 

8.3

 

Mortgagee’s Election

33

 

8.4

 

No Prepayment or Modification, etc.

33

 

8.5

 

No Release or Termination

34

 

8.6

 

Continuing Offer

34

 

8.7

 

Mortgagee’s Approval

34

 

8.8

 

Submittal of Financial Statement

35

 

 

 

 

 

 

ARTICLE 9 - DEFAULT:

 

 

35

 

 

 

 

 

 

9.1

 

Events of Default

35

 

9.2

 

Tenant’s Obligations After Termination

36

 

 

 

 

 

 

ARTICLE 10 - MISCELLANEOUS:

 

 

37

 

 

 

 

 

 

10.1

 

Titles

37

 

10.2

 

Notice of Lease

37

 

10.3

 

Relocation

37

 

10.4

 

Notices from One Party to the Other

37

 

10.5

 

Bind and Inure

38

 

10.6

 

No Surrender

38

 

10.7

 

No Waiver, etc.

38

 

10.8

 

No Accord and Satisfaction

38

 

10.9

 

Cumulative Remedies

38

 

10.10

 

Partial Invalidity

39

 

10.11

 

Landlord’s Right to Cure

39

 

10.12

 

Estoppel Certificate

40

 

10.13

 

Waiver of Subrogation

40

 

10.14

 

Brokerage

40

 

10.15

 

Covenants Independent

40

 

10.16

 

Access

40

 

10.17

 

Entire Agreement

41

 

10.18

 

Governing Law

41

 

10.19

 

Additional Representations

41

 

10.20

 

Signage

41

 

 

 

 

 

 

ARTICLE 11 - SECURITY:

 

 

42

 

 

3


--------------------------------------------------------------------------------


 

Date of Lease Execution:  February  8, 2007

 

REFERENCE DATA

1.1           SUBJECTS REFERRED TO:

Each reference in this Lease to any of the following subjects shall incorporate
the data stated for that subject in this Section 1.1.

Landlord:

 

Arturo J. Gutierrez and John A. Cataldo,

 

 

as Trustees of Auburn-Oxford Trust u/d/t

 

 

dated October 19, 1983 and recorded with

 

 

Middlesex South Registry District of the

 

 

Land Court as Document No. 652932

 

 

 

Managing Agent:

 

The Gutierrez Company

 

 

 

Landlord’s and Managing Agent’s

 

Burlington Office Park

Address:

 

One Wall Street

 

 

Burlington, Massachusetts 01803

 

 

 

Landlord’s Representative:

 

John A. Cataldo

 

 

 

Tenant:

 

Zoran Corporation, a Delaware corporation

 

 

 

Tenant’s Address (for Notice &

 

 

Billing):

 

1390 Kifer Road

 

 

Sunyvale, CA 94086

 

 

Attn: Shungo Goto, Corporate Controller

 

 

 

Tenant’s Representative:

 

Lori Johnson, Senior HR  Director

 

 

 

Building:

 

One Wall Street, Burlington, Massachusetts

 

 

 

Premises:

 

Entire third Floor and a portion of fourth

 

 

Floor, as depicted on Exhibit A and subject

 

 

to expansion under Exhibit L, and subject to

 

 

the exclusions set forth in Section 2.1.

 

 

 

Rentable Floor Area of Tenant’s Premises:

 

54,736 Rentable Square Feet.

 

 

 

Total Rentable Floor Area of the

 

 

Building:

 

192,000 Rentable Square Feet

 

 

 

Scheduled Term Commencement Date:

 

August 1, 2007

4


--------------------------------------------------------------------------------


 

Term Commencement Date:

 

Per Section 2.2.

 

 

 

Outside Delivery Date:

 

Per Section 3.2

 

 

 

Term Expiration Date:

 

The last day of the tenth (10th) Year (as

 

 

defined below) following the Term

 

 

Commencement Date, subject to extension

 

 

in accordance with Exhibit F or earlier

 

 

termination pursuant to Exhibit K.

 

 

 

 

 

 

Term:

 

The “Initial Term” shall mean the period of

 

 

approximately ten (10) years commencing

 

 

on the Term Commencement Date and

 

 

ending on the original Term Expiration

 

 

Date.  The Initial Term is subject to

 

 

extension in accordance with Exhibit F or

 

 

earlier termination pursuant to Exhibit K.

 

 

The Initial Term, as the same may be

 

 

extended or earlier terminated herein, is

 

 

referred to as the “Term”.

 

 

 

Rent Commencement Date:

 

The date that is the later of (i) November 1,

 

 

2007, or (ii) the date ninety (90) days after

 

 

the Term Commencement Date.

 

 

 

Fixed Rent (excludes tenant electricity):

 

Years 1 - 3: $1,231,560.00/Year;

 

 

$102,630.00/Month;

 

 

$22.50/RSF

 

 

(subject, however, to Section 4.1)

 

 

 

 

 

Years 4-7: $1,286,296.00/Year;

 

 

$107,191.33/Month;

 

 

$23.50/RSF

 

 

 

 

 

Years 8-10: $1,341,032.00/Year;

 

 

$111,752.67/Month;

 

 

$24.50/RSF

 

 

 

 

 

As used herein, the first “Year” shall

 

 

commence on the Term Commencement

 

 

Date and (if such date does not occur on the

 

 

first day of the month) shall include the

 

 

balance of any partial calendar month in

 

 

which the first anniversary of the Term

 

 

Commencement Date occurs, and each

 

5


--------------------------------------------------------------------------------


 

 

 

subsequent Year shall mean each successive

 

 

twelve (12) calendar month period thereafter.

 

 

 

Estimated Cost of Electrical Service to

 

 

Tenant’s Space (Excluded from Fixed Rent):

 

$1.00 per rentable square foot  -

 

 

Payable by Tenant pursuant to Exhibit D,

 

 

Paragraph IX

 

 

 

Base Year Operating Costs:

 

The amount of Operating Costs for the

 

 

calendar year ending December 31, 2008

 

 

(the “Base Year”), grossed up to reflect

 

 

95% occupancy in accordance with

 

 

Section 4.2.

 

 

 

Security Deposit:

 

$102,630.00 per Article 11 hereof.

 

 

 

Guarantor:

 

None

 

 

 

Permitted Uses:

 

General Office, Computer Laboratory,

 

 

Research and Development, and shipping

 

 

and receiving, and other lawful uses that are

 

 

ancillary and accessory thereto

 

 

 

Real Estate Broker(s):

 

Richards, Barry Joyce & Partners, LLC and

 

 

Studley, Inc.

 

 

 

Public Liability Insurance -

 

 

Bodily Injury and Property Damage:

 

Each Occurrence: $1,000,000

 

 

           Aggregate: $2,000,000

 

 

 

Special Provisions:

 

Option to Extend (per Exhibit F)

 

 

Rent Abatement (per Section 4.1)

 

 

Right to Terminate (per Exhibit K)

 

 

Right of First Refusal (per Exhibit L)

 

1.2           EXHIBITS

The Exhibits listed below in this Section are incorporated in this Lease by
reference and are to be construed as part of this Lease:

EXHIBIT A

Plan Showing Tenant’s Space

EXHIBIT B

Estoppel Certificate

EXHIBIT C

Preliminary Plans and Outline Specifications of Landlord’s Work

EXHIBIT C-1

List of Landlord’s Work (Base Building)

EXHIBIT C-2

Additional Work

6


--------------------------------------------------------------------------------


 

EXHIBIT C-3

Zoran Relocation Project Schedule

EXHIBIT D

Landlord’s Services

EXHIBIT E

Rules and Regulations

EXHIBIT F

Option to Extend

EXHIBIT G

Notice of Lease

EXHIBIT H

Definition of Market Rent

EXHIBIT I

Letter of Credit Form

EXHIBIT J

Form of SNDA

EXHIBIT K

Right to Terminate

EXHIBIT L

Right of First Refusal

 

7


--------------------------------------------------------------------------------


 

ARTICLE 2

PREMISES AND TERM

 

2.1           PREMISES

Subject to and with the benefit of the provisions of this Lease, Landlord hereby
leases to Tenant, and Tenant leases from Landlord, the Premises.  The Premises
exclude the exterior faces of exterior walls, the common facilities area and
building service fixtures and equipment serving exclusively or in common other
parts of the Building.

Tenant shall have, as appurtenant to the Premises, the right to use in common
with others entitled thereto, subject to reasonable rules of general
applicability to tenants of the Building from time to time made by Landlord of
which Tenant is given notice (provided such reasonable rules do not materially
increase Tenant’s obligations or diminish Tenant’s rights under this Lease): 
(a) the common areas and  facilities included in the Building or on the parcel
of land (the “Lot”) on which the Building is located, including, without
limitation, a fitness center, locker rooms (including shower facilities) and a
cafeteria, and within Burlington Office Park I (the “Park”) and all means of
access to and from the Premises and the Building to the common areas and
facilities, including without limitation the service, loading and parking areas
(i.e., having a ratio of approximately 3.0 cars per 1,000 rentable square feet),
all sidewalks, roads, driveways and the like, to the extent from time to time
designated by Landlord; and (b) the Building service fixtures and equipment
serving the Premises.  Without limiting the generality of the foregoing, Tenant
may use the internal building fire stairs for access to and from the floors on
which the Premises are located and (subject to the provisions of Article 3) may
install, at Tenant’s sole cost, security access equipment to permit entry by its
employees from the fire stairs into the Premises, subject to Landlord’s
reasonable approval.

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s occupancy and use of the Premises or use of the common areas and
facilities of the Building and the Park, (a) to install, repair, replace, use,
maintain and relocate for service to the Premises and to other parts of the
Building or either, building service fixtures and equipment wherever located in
the Building, and (b) to alter or relocate any other common facility provided
that substitutions are substantially equivalent or better.  Landlord’s exercise
of the foregoing rights shall not materially increase Tenant’s obligations or
diminish Tenant’s rights hereunder, or materially interfere with Tenant’s
parking rights.

2.2           TERM

To have and to hold for a period (the “Term”) commencing two (2) business days
after the Premises are Ready for Occupancy as provided in Section 3.2 (said date
being hereafter referred to as the “Commencement Date” or the “Term Commencement
Date”) and continuing until the Term Expiration Date, unless sooner terminated
as provided in Section 3.2, Section 7.1, Article 9, or in Exhibit K, or extended
as provided in Exhibit F.  Notwithstanding anything to the contrary contained in
this Lease, in no event shall Tenant be obligated to pay Fixed Rent prior to the
Rent Commencement Date, even if the Commencement Date has occurred prior to the
Scheduled Term Commencement Date.

8


--------------------------------------------------------------------------------


 

ARTICLE 3

CONSTRUCTION

 

3.1           INITIAL CONSTRUCTION

Landlord shall, at its sole cost and expense, cause (a) certain leasehold
improvements to be substantially completed in the Premises in accordance with
the preliminary plans and outline specifications, which plans and specifications
are attached hereto as Exhibit C and made a part hereof and (b) certain other
improvements to be made as set forth in Exhibit C-1 attached hereto and made a
part hereof (collectively, all such work under clauses (a) and (b) is referred
to herein as “Landlord’s Work”) prior to the Scheduled Term Commencement Date
set forth in Section 1.1 hereof.  All of the Landlord’s Work shall be performed
by Landlord’s general contractor, Gutierrez Construction Co., Inc. (“GCCI”). 
Any additional work beyond the Landlord’s Work (“Additional Work”) requested by
Tenant shall be performed by Landlord, at Tenant’s expense, in an amount equal
to the incremental additional direct cost to GCCI of the Additional Work
(exclusive of any GCCI fees or general conditions) plus a mark-up of six (6%)
percent of such direct cost.  In no event shall any Additional Work be a
condition of substantial completion of Landlord’s Work as hereafter provided in
Section 3.2, to the extent the same would delay the schedule for completing
Landlord’s Work.  Landlord acknowledges that (i) Tenant may include one or more
of the items of Additional Work listed on Exhibit C-2 attached hereto, (ii) that
the same shall not delay the schedule, provided that Landlord is notified in
writing on or before the Tenant’s Plan Submission Deadline which item(s) Tenant
wishes to include and provides Landlord all relevant necessary information
relating thereto prior to such time and (iii) that the same may remain in the
Premises at the expiration or earlier termination of the Term.

In connection therewith, ADD Inc. (“Tenant’s Architect”) shall, on Tenant’s
behalf and at Tenant’s expense but subject to the allowance set forth below,
prepare a set of design development control documents (as described hereafter)
(the “Tenant’s Plans”) incorporating the preliminary plans and specifications
attached hereto as Exhibit C for Landlord’s review and approval on or before
March 19, 2007 (the “Tenant’s Plan Submission Deadline”).  The parties shall
review and approve Tenant’s Plans, each acting diligently and in good faith, and
shall initial the development control plans upon approval by both parties. 
Landlord’s review and approval of Tenant’s Plans shall not be unreasonably
withheld, conditioned or delayed, and Landlord shall provide comments on or an
approval of Tenant’s Plans within five (5) business days after the date that
such Tenant’s Plans are first submitted to Landlord for Landlord’s review and
approval and within three (3) business days after the date that any revisions to
Tenant’s Plans are submitted to Landlord for Landlord’s review and approval. 
Landlord’s failure to provide comments within such time periods shall be deemed
Landlord’s approval of Tenant’s Plans.  Landlord hereby agrees to provide Tenant
with an allowance equal to $21,500 to be applied by Tenant towards the cost of
having Tenant’s Architect prepare and complete the Tenant’s Plans.  Such
reimbursement shall be made by Landlord to Tenant within 20 days after receipt
of an invoice therefore containing reasonable back-up documentation evidencing
same.  Upon final approval of Tenant’s Plans, Landlord shall, at its expense,
utilize the final, approved Tenant’s Plans to produce the final set of
construction plans and specifications necessary to price the cost of Landlord’s
Work (collectively, the “Construction Documents”), which shall be

9


--------------------------------------------------------------------------------


 

consistent in all respects with the final approved Tenant’s Plans.  Landlord
shall provide Tenant with copies of the complete set of the Construction
Document promptly upon completion thereof for Tenant’s review and approval, and
Tenant shall provide any comments on the Construction Documents within five (5)
business days after the date that such Construction Documents are first
submitted to Tenant for Tenant’s review and approval and within three (3)
business days after the date that any revisions to the Construction Documents
are submitted to Tenant for Tenant’s review and approval.  Any failure by Tenant
to provide comments within such time periods shall be deemed to be a Tenant
Delay.  The final, approved Construction Documents shall replace the preliminary
set of plans and outline specifications attached hereto as Exhibit C, whereupon
said final set of Construction Documents shall be known and referred to
hereunder as the “Landlord’s Plans.”  Tenant may thereafter submit change orders
to the Landlord’s Plans, which Landlord shall review and approve in accordance
with the foregoing procedures (i.e., within five (5) business days for any
submission and three (3) business days for any revisions), and Landlord’s
response shall advise Tenant of any anticipated cost increases (or decreases in
which case an appropriate credit shall be given to Tenant) or Tenant Delay
associated with such change order.  Landlord shall not charge any costs to
Tenant for the review of plans or management or oversight of the design process.

All Tenant improvements, changes and additions shall be part of the Premises and
shall remain therein at the end of the Term, except that Tenant’s business
fixtures, equipment and personal property (which shall include, without
limitation, Tenant’s demountable partitions, business equipment, and telephone
or computer systems, but exclude telephone and computer systems wiring) shall
remain the property of Tenant and shall be removed at the expiration of the
Term.  Tenant agrees to repair, at its sole cost and expense, any damage to the
Premises caused by any such removal by Tenant in accordance with this paragraph.

3.2           PREPARATION OF PREMISES FOR OCCUPANCY

Landlord agrees to use reasonable good faith efforts to have the Premises Ready
for Occupancy on or before the Scheduled Term Commencement Date, which shall,
however, be extended for a period equal to that of any delays due to (i) Acts of
God, (ii) changes in governmental regulations, (iii) casualty, (iv) strike or
other such labor difficulties, (v) unusual weather conditions, (vi) unusual
scarcity of or inability to obtain supplies, parts or employees to furnish such
services, or (vii) other acts reasonably beyond Landlord’s, Tenant’s or GCCI’s
(or its subcontractor’s) reasonable control, but in no event shall the term
include economic or financing difficulties or failure by GCCI or its
subcontractors to perform its obligations in a timely manner except to the
extent caused by any of the foregoing (i) — (vii) above (each, a “Force Majeure
Delay”), or any Tenant Delay.  Landlord acknowledges its sole responsibility for
causing the existing tenant (Cooper) on the 3rd floor to vacate such space in
order to perform the Landlord’s Work by the Scheduled Term Commencement Date,
and any delay in such tenant’s departure shall not be deemed a Force Majeure
Delay.  Landlord shall promptly notify Tenant of the occurrence of any Force
Majeure Delay or Tenant Delay.  For purposes of this Lease, a “Tenant Delay”
shall mean any one of the following:  (i) changes requested by Tenant to
Landlord’s Plans to the extent such changes actually delay the date on which the
Premises shall be deemed Ready for Occupancy (as defined below); (ii) Tenant’s
failure to comply with any of its obligations under this Lease, including a
delay without limitation in providing the

10


--------------------------------------------------------------------------------


 

Tenant’s Plans to Landlord, provided such failure delays the completion of
Landlord’s Work; (iii) a written request by Tenant to stop work, or (iv) the
specification of any materials or equipment comprising the Landlord’s Work with
lead times that, given the Tenant’s Plan Submission Deadline, make it
unreasonable for Landlord to substantially complete Landlord’s Work by the
Scheduled Term Commencement Date provided that Landlord notifies Tenant of the
expected delay due to such long-lead items in its approval of Tenant’s Plans.

The Premises shall be deemed ready for occupancy (“Ready for Occupancy”) on the
earlier of:

(a)                                  the date on which Tenant occupies all of
the Premises for its operations for the regular conduct of its business (which
shall not be deemed to have occurred by virtue of Tenant’s installation or
testing of computers, equipment, furniture, or other personal property); or

(b)                                 the date on which all of the following have
occurred:  (i) the Landlord’s Work is substantially completed in compliance with
Landlord’s Plans as certified by Landlord’s contractor and architect, except for
punch list items which do not interfere with Tenant’s use of the Premises for
its operations, and Landlord has obtained a Certificate of Occupancy (temporary
or final) for the Premises and has provided Tenant with a copy thereof;
provided, however, that if Landlord is unable to substantially complete
construction by the Scheduled Term Commencement Date due to any Tenant Delay,
then the Premises shall be deemed substantially completed on the date the
Premises would have been completed, but for a Tenant Delay, subject to Tenant’s
right to dispute the same as hereinafter provided; (ii) Landlord has delivered
legal possession of the Premises and the Landlord’s Work to Tenant, with the
Building, Premises and exterior areas in good operating condition and free and
clear of debris and ready for Tenant’s use and occupancy; (iii) Tenant has had a
reasonable period of time (consistent with the periods of time more particularly
set forth in the Zoran Relocation Project Schedule on the attached Exhibit C-3)
for early access to the Premises prior to the Commencement Date for the purposes
set forth in the next grammatical paragraph below; and (iv) Landlord has
obtained all approvals and permits from the appropriate governmental authorities
required for the legal occupancy of the Premises and the Landlord’s Work. 
Landlord and Tenant acknowledge and agree that the schematic plans attached
hereto as Exhibit C shall be deemed replaced by final plans and construction
documents when finally approved by Landlord and Tenant pursuant to Section 3.1.

During the construction period, Landlord shall hold weekly job meetings with
GCCI and Tenant may have one or more representatives present at such meetings. 
Tenant (including its contractors, agents or employees) shall have access to the
Premises prior to the Commencement Date for purposes of telephone/data cabling,
installation of security systems, installation of modular furniture, computer
equipment and related data center equipment, wiring, and other purposes
reasonably approved by Landlord, provided that (i) Tenant’s contractors, agents
or employees work in a harmonious labor relationship with GCCI, (ii) reasonable
prior notice is

11


--------------------------------------------------------------------------------


 

given to GCCI (if such entry is not made in accordance with the Zoran Relocation
Project Schedule), and (iii) no work, as reasonably determined by Landlord,
shall be done or fixtures or equipment installed by Tenant in such manner as to
unreasonably interfere with any work being done by or for Landlord on the
Premises.  During the period of such entry into the Premises by Tenant prior to
the Commencement Date, no Fixed Rent, additional rent or other charges shall
accrue or be payable, but otherwise such entry by Tenant shall be subject to all
the terms, covenants and conditions contained in this Lease, other than terms
that are inapplicable to or inconsistent with a non-exclusive entry into the
Premises by Tenant for the foregoing installation and set-up purposes.

If the Premises are not Ready for Occupancy on or before the Outside Delivery
Date (as defined below) for whatever reason, Tenant may (i) cancel this Lease at
any time thereafter while the Premises are not deemed Ready for Occupancy by
giving notice to Landlord of such cancellation which shall be effective ten (10)
days after such notice, unless within such ten (10) day period Landlord delivers
the Premises Ready for Occupancy, in which event such notice of cancellation
shall be rendered null and void and of no further force or effect, or (ii)
enforce Landlord’s covenants to construct the Premises in accordance with the
terms of this Lease.  In the event the Premises are not Ready for Occupancy on
or before the Outside Delivery Date and the parties mutually agree on a revised
schedule for Landlord to substantially complete Landlord’s Work by a revised
Outside Delivery Date, then Tenant shall also have the right to terminate this
Lease if Landlord fails to substantially complete the Premises within such
additional period of time.  In the event Landlord’s Work is not substantially
completed on or before such date which is thirty (30) days beyond the Scheduled
Term Commencement Date (as extended for the period of any Tenant Delay and/or
Force Majeure Delay), then the Fixed Rent shall be abated by one day after the
Rent Commencement Date for each day of such delay beyond expiration of said
thirty (30) day period.  The foregoing rights shall be the Tenant’s sole remedy
at law or in equity for Landlord’s failure to have the Premises Ready for
Occupancy as required hereunder.

For purposes hereof, the “Outside Delivery Date” shall be deemed to refer to
that certain date which is sixty (60) days following the Scheduled Term
Commencement Date, as such date may be extended for a period equal to that of
(i) any Force Majeure Delay (not to exceed a total of sixty (60) days), or (ii)
the number of days of any Tenant Delay.

Landlord and Tenant agree to resolve any disputes under this Article 3 pursuant
to the provisions of Article 3.5 hereof, unless the parties agree otherwise.

3.3           GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION

All construction work required or permitted by this Lease, whether by Landlord
or by Tenant, shall be done in a good and workmanlike manner and in compliance
with all applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Building.  Either party may inspect
the work of the other at reasonable times.  Landlord and Tenant shall perform a
walk-through of the Premises at a mutually convenient time prior to the
substantial completion date, and Landlord shall promptly thereafter provide
Tenant with a draft punchlist for review and comment.  Tenant shall give
Landlord notice of any incomplete or defective items in the Landlord’s Work that
are observed by Tenant (including, without

12


--------------------------------------------------------------------------------


 

limitation, punch list items, which shall be added to Landlord’s punchlist)
within thirty (30) days after the Commencement Date, and Landlord shall
diligently cause such items to be completed within thirty (30) days after such
notice.  If Tenant shall not have identified any uncompleted items within thirty
(30) days after receipt of a certificate by a licensed architect or registered
engineer (as to either, not affiliated with Landlord) stating that all required
work has been completed, such certificate shall be conclusive evidence that
Landlord has performed all such obligations except for items stated in such
certificate to be incomplete or not in conformity with such requirements, and
punch list items of which Tenant has notified Landlord and Landlord has not yet
completed.  Tenant shall give notice to Landlord of any other incomplete or
defective items thereafter observed no later than the end of the standard
one-year warranty period for Landlord’s Work under Landlord’s construction
contract with GCCI, and after receipt of such notice Landlord shall diligently
cause any such items to be corrected in accordance with Section 3.6.

3.4           REPRESENTATIVES

Each party authorizes the other to rely in connection with their respective
rights and obligations under this Article 3 upon approval and other actions on
the party’s behalf by Landlord’s Representative in the case of Landlord or
Tenant’s Representative in the case of Tenant or by any person designated in
substitution or addition by notice to the party relying.

3.5        ARBITRATION BY ARCHITECTS

Whenever there is a disagreement between the parties with respect to
construction by Landlord of Landlord’s Work, such disagreement shall be
definitively determined by the following procedure: Each of Landlord and Tenant
shall appoint one (1) architect, such two (2) architects will then (within five
(5) days of their appointment) appoint a third architect licensed in the
Commonwealth of Massachusetts with not less than ten (10) years experience. 
Each architect shall establish within ten (10) days of their appointment the
matter in dispute.  In case of any dispute with respect to dollar amounts or
lengths of time or dates such as the date of Substantial Completion, the dollar
amount or length of time or date shall be the average of the two closest
determinations by the three (3) architects, with the determination of the
architect which was not closest to another architects’ determination excluded
from such calculation.  In case of any dispute not involving dollar amounts or
lengths of time or dates (i.e. the approval of plans) the determination by at
least two (2) of the three (3) architects shall be required in order to resolve
the matter in dispute.  Landlord and Tenant shall each bear the cost of the
architect selected by them respectively and shall share equally the cost of the
third architect.  During such arbitration period, the parties agree to cooperate
with one another so as to proceed with construction and with their respective
obligations hereunder in a timely manner.  Each determination under this Section
3.5 shall be binding upon Landlord and Tenant.

3.6                       WARRANTY OF LANDLORD’S WORK

Notwithstanding anything to the contrary contained in this Lease, Landlord
hereby warrants and guarantees, at Landlord’s sole cost and expense, that the
Landlord’s Work shall be free from defects in workmanship and materials for a
period of one (1) year after the Term

13


--------------------------------------------------------------------------------


 

Commencement Date.  Upon expiration of said one (1) year period, Landlord shall
assign to Tenant any and all warranties and guarantees with respect to
Landlord’s Work and, to the extent that any such warranties and guarantees are
not assignable, Landlord agrees to enforce the same for the benefit of Tenant,
at Tenant’s sole cost and expense.  Tenant shall not be responsible to pay for
any such warranties of less than one (1) year duration or enforcement by
Landlord against its own employees or against Gutierrez Construction Co., Inc.,
or against any of its other affiliates (including their respective employees).
 Landlord agrees to repair, at its sole cost and expense, any latent defects in
Landlord’s Work promptly after receipt of notice therefrom from Tenant, provided
that such notice from Tenant is received by Landlord within said one (1) year
period.  In connection therewith, Tenant shall notify Landlord promptly after it
becomes aware of any such defects.  Any repairs or replacements or alterations
to Landlord’s Work after said initial one (1) year period shall be chargeable to
Tenant in accordance with and subject to the provisions of Section 4.2 hereof.

ARTICLE 4

RENT

 

4.1           RENT

Tenant agrees to pay, without any offset or reduction whatever, Fixed Rent equal
to 1/12th of the annual Fixed Rent set forth in Section 1.1 hereof in equal
installments in advance on or before the first day of each calendar month
included in the Term; and for any portion of a calendar month at the beginning
or end of the Term, at the rate payable for such portion in advance.  The term
“Rent” shall at all times be used herein to mean Fixed Rent plus additional rent
or other sums of money payable under the Lease (including, without limitation,
Section 4.2 hereof and electricity pursuant to Exhibit D, Paragraph IX hereof).

Notwithstanding the foregoing and anything to the contrary in Section 1.1,
(a) no monthly Fixed Rent shall be due for the Premises from and after the Term
Commencement Date through the day immediately preceding the Rent Commencement
Date (the “Free Rent Period”) (b) during the Free Rent Period, Tenant shall pay
to Landlord additional rent equal to (i) the costs of electricity used in the
Premises under Exhibit D, paragraph IX, during the Free Rent Period, plus
(ii) the costs of supplying HVAC and cleaning services to the Premises during
the Free Rent Period [as set forth on Exhibit D], currently estimated at
$.42/RSF per month for the items referenced in clauses (i) and (ii) above and
(c) Tenant’s obligation to pay Fixed Rent shall be phased in at the following
rates, regardless of Tenant’s occupancy of space:

Year 1 (for the portion of Year 1 following the Rent Commencement Date):

$900,000/Year; $75,000/Month; $22.50/RFF based on 40,000 RSF

 

Year 2:                    $1,012,500.00/Year; $84,375.00/Month; $22.50 based on
45,000 RSF

Year 3:                    $1,231,560.00/Year; $102,630.00/Month; $22.50/RSF
based on 54,736

If Tenant shall at any time during the Free Rent Period materially default under
this

14


--------------------------------------------------------------------------------


 

Lease beyond any applicable notice and cure period, then Tenant’s abatement
hereunder shall cease and Tenant shall immediately pay to Landlord all sums
abated hereunder.

4.2                                                         OPERATING COST
ESCALATION

With respect to each Fiscal Year (as defined below) of the Term commencing on or
after January 1, 2009, Tenant shall pay to Landlord, as additional rent,
Tenant’s share of the Operating Cost Escalation (as defined below), if any, on
or before the thirtieth (30th) day following receipt by Tenant of Landlord’s
Statement (as defined below).  As soon as practicable after the end of each such
Fiscal Year during the Term and after Lease termination, Landlord shall render a
statement (“Landlord’s Statement”) in reasonable detail and according to usual
accounting practices certified by Landlord and showing for the preceding Fiscal
Year or fraction thereof, as the case may be, Landlord’s Operating Costs (as
defined below) and Tenant’s share of the Operating Cost Escalation.

“Landlord’s Operating Costs” shall include all commercially reasonable expenses
of operating, repairing, and maintaining the Building and the Lot, including
without limitation:  real estate taxes on the Building and Lot; installments and
interest on assessments levied on the Building or Lot for public betterments or
public improvements; expenses of any proceedings for abatement of taxes and
assessments with respect to any Fiscal Year or fraction of a Fiscal Year;
premiums for insurance in commercially reasonable amounts, coverages, and
deductibles; compensation and all fringe benefits, workmen’s compensation,
insurance premiums and payroll taxes paid by Landlord to, for or with respect to
all persons engaged in the operating, maintaining, or cleaning of the Building
and Lot; water, sewer, gas, telephone and the electricity to operate the base
building heating, ventilating, air conditioning systems, elevators and parking
lot lighting, and other utility charges not billed directly or to tenants by
Landlord or the utility companies (the cost for the electricity consumed by the
tenant for interior lighting, plugs, equipment, supplemental air conditioning
and fixtures in shall be billed monthly to Tenant by Landlord as set forth in
Paragraph IX of Exhibit D, and the cost of electricity for such services
provided to other tenants shall not be included in Operating Costs); costs of
building and cleaning supplies and equipment (including rental); cost of
maintenance, cleaning and repairs; cost of snow plowing or removal, or both, and
care of landscaping; payments to independent contractors under service contracts
for cleaning, operating, managing, maintaining and repairing the Building and
Lot (which payments may be to affiliates of Landlord provided the same are at
reasonable rates consistent with the type of occupancy and the services rendered
and are consistently applied in the Base Year and future years); the Building’s
pro rata share (i.e. 68.84% as hereinafter provided) of the cost of operating,
maintaining and repairing the common areas and facilities within the Park (such
as, but not limited to, snow plowing, sanding, sand removal, lot sweeping,
landscaping, common area and street lighting, and management); and all other
reasonable and necessary expenses paid in connection with the operation,
cleaning, maintenance, and repair of the Building and Lot, or either, and
properly chargeable against income.   If Landlord (i) installs a new, used or
replacement capital item for the purposes of reducing Landlord’s Operating
Costs, or otherwise improving the efficiency of the Building (such that the
annual cost savings exceed the annual amortized cost of such capital item as set
forth below), or (ii) is required to perform capital repairs or replacements or
to install capital items in order to comply with changes in applicable law first
effected after the Commencement Date (each a

15


--------------------------------------------------------------------------------


 

“Capital Item”), the costs thereof as reasonably amortized by Landlord over
their useful life in accordance with generally accepted accounting principles,
consistently applied, with legal interest (not to exceed seven percent (7%) per
annum) (“Agreed Interest Rate”) on the unamortized amount, shall be included in
“Landlord’s Operating Costs”.  Landlord agrees that all of such services to be
included in Landlord’s Operating Costs shall be obtained by Landlord at
commercially reasonable, competitive market rates consistent with the operation
and management of comparable “Class A” office buildings in the suburban Boston
area.

Notwithstanding anything to the contrary contained herein, in no event shall
Landlord’s Operating Costs include (nor shall Tenant have any obligation to pay
any Operating Cost Escalation on account of) the following:

(a)                                  Costs, expenses and fees relating to
solicitation of, advertising for and entering into leases and other occupancy
arrangements for space in the Park, including but not limited to legal fees,
space planners’ fees, lease concessions, improvement costs or allowances, real
estate brokers’ leasing commissions and advertising expenses.

(b)                                 All costs and expenses associated with (i)
any lawsuits or disputes with any mortgagee (except as the actions of Tenant may
be in issue); (ii) selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Park (or any part thereof); (iii) any lawsuits
or disputes between Landlord and its employees, over Landlord’s title to the
Building, Lot or Park or any part thereof,  between Landlord and building
management, or between Landlord and other tenants, invitees or adjacent property
owners.

(c)                                  Costs of correcting defects in the Building
or the Building equipment or replacing defective equipment solely to the extent
such costs relate to items covered by warranties of manufacturers, suppliers or
contractors or are otherwise borne by parties other than Landlord and for which
Landlord receives reimbursement.

(d)                                 Costs of installations paid by or
constructed for specific tenants or other occupants.

 (e)                               Interest, points, other finance charges and
principal payments on mortgages, and other costs of indebtedness, if any.

(f)                                    All amounts which are allocable to,
specifically charged to or otherwise paid by any other tenant or other occupant
of the Building or the Park, or for items or services which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement.

(g)                                 Any bad debt loss, rent loss or reserves for
bad debts or rent loss.

(h)                                 The salary and indirect compensation
(including, without limitation, all fringe benefits, workmen’s compensation,
insurance premiums and payroll taxes) of any

16


--------------------------------------------------------------------------------


 

                                                employee above the trade of
property manager, and the wages and indirect compensation of any employee to the
extent such employee devotes his or her time to property other than the
Building.

(i)            Amounts, if any, paid as ground rental by Landlord.

(j)                                     Costs and expenses related to
third-party landlord-tenant disputes.

(k)                                  Any cost of any service or items sold or
provided to tenants of the Building or Park or other occupants for such service
or has been or is entitled to be reimbursed by insurance or otherwise
compensated by parties (e.g. easement holders) other than tenants of the
Building and for which Landlord receives reimbursement.

(l)                                     The costs of repair, replacement, or
restoration work occasioned by any casualty or condemnation above the deductible
amount on the insurance policy or condemnation award.

(m)                               Any depreciation allowance or expense, expense
reserve and other non-cash items including reserves for Landlord’s repair,
replacement or improvement of the Building, Lot, Park or common areas or any
portions thereof.

(n)                               The costs of management fees to the extent
that they exceed comparable fees in comparable office buildings in other
comparable office building projects in the relevant market area and/or to the
extent that they exceed comparable fees charged to other tenants in the Building
(except that the parties agree that, as of the Commencement Date, a management
fee of 5% of collected rents is acceptable, which such rate is being charged on
the date hereof and will be reflected in the Base Year Operating Costs as though
no free rent or phase in rent applied).

(o)                               Except for management fees, Landlord’s general
overhead and any overhead or profit increment to any subsidiary or affiliate of
Landlord for services on or to the Building, Common Areas, and/or the Park, to
the extent that the cost of such service exceeds competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience other than a subsidiary or affiliate of Landlord.

(p)                               Any costs or expenses representing any amount
paid for services and/or materials to a person, firm, or entity that is
personally related to any person associated with Landlord or affiliated with
Landlord to the extent such amount exceeds the amount that would have been paid
for such service or materials at the then existing market rates in the absence
of such relationship.

(q)                               Costs incurred in connection with the presence
of any Hazardous Materials in, on, under or about the Premises, Building, Lot or
Park, except to the extent caused by

17


--------------------------------------------------------------------------------


 

                                                the release or emission of the
Hazardous Materials in question by Tenant, in which event the provisions of
Section 6.1.17 shall control.

(r)                                    The cost of any work or service furnished
to any tenant or occupant of the Building to a materially greater extent or in a
materially more favorable manner than that furnished generally to the tenants
and other occupants of the Building, or the costs of work or services furnished
exclusively for the benefit of any tenant or occupant of the Building or at such
tenant’s cost.

(s)                                The costs for items and services which any
tenant is required to reimburse Landlord or pay third persons.

(t)                                  The costs of repairs or maintenance which
are covered by warranties or service contracts and to the extent such
maintenance and repairs are made at no cost to Landlord.

(u)                                 The costs of repairs, alterations and
general maintenance necessitated by the negligence or willful misconduct of
Landlord or its agents, employees, or contractors or invitees.

(v)                               Interest or penalties due to the late payment
of taxes, utility bills or other Landlord’s Operating Costs, unless caused by
Tenant, in which event Tenant shall be responsible for same.

(w)                               Any other cost or expense which, under
generally accepted accounting principles, consistently applied, would not be a
normal maintenance or operating expense of the Building, including bad debt
expenses and charitable contributions and donations.

(x)                                   The costs and expenses attributable to
Landlord’s breach of the following warranty:

                                                As of the Commencement Date,
Landlord shall warrant to Tenant that (a) the roof, foundation, footings, slab,
structural walls, exterior windows and skylights (including seals), plumbing,
fire sprinkler/life safety system, lighting, heating, ventilation and air
conditioning systems, electrical systems, and the passenger and freight
elevators serving the Premises shall be in good operating condition and repair
(except to the extent modified or otherwise impaired by any improvements
constructed by Tenant); (b) the Premises, Building and Lot shall be free of all
mold, comply with all laws, codes and regulations and free of latent defects in
the construction thereof.  Landlord shall promptly correct any non-

18


--------------------------------------------------------------------------------


 

                                                compliance with the foregoing
warranty, at its sole cost and expense (i.e., not as part of Landlord’s
Operating Costs), provided that Tenant shall notify Landlord of such
non-compliance not later than one hundred twenty (120) days from and after the
Commencement Date.

(y)                                 The costs and expenses associated with any
capital improvement, repair or replacement except for Capital Items as permitted
by the second full paragraph of this Section 4.2.

(z)                                   Any costs, fines, interest, or penalties
incurred due to violations by Landlord of any governmental rule or authority or
failure to make any payment when due, except if caused by Tenant hereunder in
which event Tenant shall be responsible for such costs.

(aa)                            The cost of any service provided to Tenant or
other occupants of the Building or Park for which Landlord is actually
reimbursed.

(bb)                          Costs or fees payable to public authorities in
connection with any future construction, renovation and/or improvements to the
Park (other than the Landlord’s Work or any improvements made to the Premises by
or for Tenant).

(cc)                            Organizational expenses associated with the
creation, maintenance and operation of the entity which constitutes Landlord.

(dd)                          Any item of Landlord’s Operating Costs which is
duplicative of any other item of Landlord’s Operating Costs.

(ee)                            Taxes on Landlord’s income from all sources.

In case of services which are not rendered to all areas of the Building on a
comparable basis, the proportion allocable to the Premises shall be the same
proportion which the Rentable Floor Area of Tenant’s Premises bears to the total
rentable floor area to which such service is so rendered (such latter to be
determined in the same manner as the Total Rentable Floor Area of the Building),
or shall be re-allocated by Landlord on a reasonable basis taking into
consideration such factors as usage of a particular tenant in the Park and/or
such other pertinent factors as reasonably determined by Landlord.

Landlord’s Operating Costs shall also include the costs of maintaining and
operating the exterior common areas and facilities of the Park that serve the
Building and other buildings in the Park in common (subject to the exclusions
and limitations set forth above), which shall be allocated by Landlord between
the Building and such other buildings in the Park in a consistent, commercially
reasonable manner based upon the following:  upon the ratio of the square
footage of the Premises to the aggregate square footage of all completed
buildings in the Park, as such buildings are completed from time to time (i.e.,
the Building’s current share of Park-related costs is 68.84% based on the fact
that the Park currently contains 278,908 Rentable Square Feet).

“Tenant’s Proportionate Share” shall mean the proportion that the Rentable Floor
Area of Tenant’s Premises bears to the Total Rentable Floor Area of the Building
(i.e., initially,

19


--------------------------------------------------------------------------------


 

28.51%).

“Operating Cost Escalation” shall mean the product of (i) Tenant’s Proportionate
Share and (ii) an amount equal to the excess, if any, of:

(a)                                  Landlord’s Operating Costs for the Fiscal
Year in question; over

(b)                                 the Base Year Operating Costs (as grossed up
in accordance with this Section 4.2).

In calculating both the Base Year Operating Costs and Landlord’s Operating Costs
for any Fiscal Year, if the Building not fully occupied during such year, the
actual costs of the elements of Landlord’s Operating Costs that vary with
occupancy shall be adjusted to the amount of Landlord’s Operating Costs that
would have been incurred had the Building been 95% occupied.

If, with respect to any Fiscal Year or fraction thereof during the Term, Tenant
is obligated to pay Operating Cost Escalation, then Tenant shall pay, as
additional rent, on the first day of each month of ensuing Fiscal Year (until
Landlord’s Statement for an ensuing Fiscal Year reflects an adjusted Operating
Cost Escalation), “Estimated Monthly Escalation Payments” equal to 1/12th of the
annualized Operating Cost Escalation for the immediately preceding Fiscal Year. 
Estimated Monthly Escalation Payments for each ensuing Fiscal Year shall be made
retroactively from the first day of such Fiscal Year and on account of the
payment to be made pursuant to the first sentence of this Section 4.2 for such
Fiscal Year, with an appropriate additional payment or refund to be made at the
time such payment is due for the previous year.

The term “Fiscal Year” as used in this Article shall mean the period of twelve
(12) consecutive months commencing on January 1st and ending on December 31st.

The term “real estate taxes” as used above shall mean all taxes of every kind
and nature assessed by any governmental authority on the Lot, the Building and
improvements, or both, and in the common areas of the Park (allocated among the
Building and other buildings as set forth above), which the Landlord shall
become obligated to pay because of or in connection with the ownership, leasing
and operation of the Lot, the Building and improvements, or both, and the Park,
subject to the following:  there shall be excluded for such taxes all income
taxes, excess profits taxes, excise taxes, franchise taxes, gift, estate,
succession, inheritance and transfer taxes, provided, however, that if at any
time during the Term the present system of ad valorem taxation of real property
shall be changed so that in lieu of the whole or any part of the ad valorem tax
on real property, there shall be assessed on Landlord a capital levy or other
tax on the gross rents received with respect to the Lot, Building and
improvements, or both, a federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect) measured by or based, in whole or in part, upon any such
gross rents, then any and all of such taxes, assessments, levies or charges, to
the extent so measured or based, shall be deemed to be included within the term
“real estate taxes”.

20


--------------------------------------------------------------------------------


 

If the total of the monthly payments paid by Tenant with respect to any Fiscal
Year exceeds the actual Operating Cost Escalation for such Fiscal Year, then, at
Landlord’s option, such excess shall be either (i) credited against the next due
payments of Fixed Rent, or (ii) refunded by Landlord to Tenant no later than 120
days after the end of the Fiscal Year in question, unless the Term shall expire
on or prior to said 120-day period, in which event Landlord shall refund such
excess on the last day of the Term.

Tenant shall have the right, but not the obligation, to contest (or request that
Landlord so contest on behalf of all tenants of the Building) in good faith by
appropriate proceedings diligently pursued the imposition or amount of any real
estate taxes assessed against the Lot or the Building or such personal property
taxes payable by it hereunder, including the right on behalf of, and in the name
of the Landlord, to seek abatements thereto.  The Landlord shall reasonably
cooperate with Tenant, at Tenant’s sole expense, in any such contest or
abatement proceedings.  In the event that Tenant determines not to contest such
taxes and Landlord desires to file such contest (or Tenant requests that
Landlord file such contest), Landlord shall give written notice of that fact to
all affected tenants, including Tenant, and shall have the sole right as to such
tax bill to contest in good faith by appropriate proceedings diligently pursued
the imposition or amount of any real estate taxes assessed against the Lot or
the Building or such other taxes payable by Tenant hereunder, including the
right to seek abatements thereto.  In such event, the Tenant shall reasonably
cooperate with Landlord, at no cost to Tenant, in any such contest or abatement
proceedings.  Landlord shall also reasonably cooperate and assist Tenant, at no
cost to Landlord, in procuring any applicable tax credits or incentives.

If Landlord shall receive on behalf of the Lot or the Building a rebate or
abatement on any tax with respect to which a payment is made by Tenant, then
after deducting therefrom any costs reasonably incurred by Landlord in obtaining
such rebate or abatement, all of such net rebate or abatement relating to the
Lot or the Building shall promptly be returned to Tenant to the extent that such
rebate or abatement relates to payment made by the Tenant and not reimbursed by
Landlord.  If Tenant shall receive on behalf of the Lot or the Building a rebate
or abatement on any tax with respect to which a payment is made by Tenant, then
after deducting therefrom any costs reasonably incurred by Tenant in obtaining
such rebate or abatement, all of such net rebate or abatement related to the
Lot, the Building or to personal property taxes assessed against the Tenant’s
property shall be retained by Tenant, as its sole property, to the extent such
rebate or abatement relates to a payment made by Tenant and not reimbursed by
Landlord.  The remaining portion of such net rebate or abatement shall promptly
be returned to Landlord.

In the event that Landlord receives a refund on account of real estate taxes
after the expiration of the Term, which refund relates to a Fiscal Year during
the Term, the amount of such refund fairly allocable to Tenant shall promptly be
refunded to Tenant by Landlord with a reasonably detailed accounting of the
payments, abatement and costs, as aforesaid.  All references to real estate
taxes “for” a particular Fiscal Year shall be deemed to refer to real estate
taxes due and payable during such Fiscal Year without regard to when such
impositions are assessed or levied.

21


--------------------------------------------------------------------------------


 

All records that the Landlord is required to maintain hereunder shall be
maintained by the Landlord for a period of three (3) years following the
expiration of the Fiscal Year to which such records relate.  Tenant shall have
the right, through its representatives, to examine, copy and audit such records
at reasonable times upon not less than thirty (30) days prior written notice to
Landlord given within one hundred and eighty (180) days of receipt of Landlord’s
Statement.  Such records shall be maintained at Landlord’s Address set forth in
Section 1.1, or such other place within the Commonwealth of Massachusetts as
Landlord shall designate from time to time for the keeping of such records.  The
costs of such audits shall be borne by Tenant; provided, however, that if such
audit establishes that the actual Operating Cost Escalation for the Fiscal Year
in question is less than the Landlord’s final determination of the Operating
Cost Escalation as set forth in the Landlord’s Statement submitted to Tenant by
at least five percent (5%), then Landlord shall pay the reasonable cost of such
audit.  If, as a result of such audit, it is determined that Tenant must pay
additional amounts to Landlord on account of the Operating Cost Escalation, or
that Tenant has overpaid Landlord on account of the Operating Cost Escalation,
then the undercharged or overpaid party shall promptly reimburse the other party
for the payment due.

Notwithstanding anything contained to the contrary in this Lease, the
responsibility for the payment of all real estate taxes with respect to the
Building and the Park shall be upon the Landlord and the Landlord agrees to pay
the same as required by law.  Landlord shall provide Tenant with copies of all
tax bills and a computation of Tenant’s pro rata share thereof, and upon
Tenant’s request, copies of all tax bills.  In the event that any special
assessments are assessed and payable, the allocation of the same to Landlord’s
Operating Costs shall be calculated as if such assessments were being paid by
Landlord over the longest period of time permitted by applicable law.

Landlord shall have the right from time to time to change the periods of
accounting under this Section 4.2 to any annual period other than the Fiscal
Year and upon any such change all items referred to in this Section shall be
appropriately apportioned.  In all Landlord’s Statements, rendered under this
Section, amounts for periods partially within and partially without the
accounting periods shall be appropriately apportioned, and any items which are
not determinable at the time of a Landlord’s Statement shall be included therein
on the basis of Landlord’s estimate, and with respect thereto Landlord shall
render promptly after determination a supplemental Landlord’s Statement, and
appropriate adjustment shall be made according thereto.   All Landlord’s
Statements shall be prepared on an accrual basis of accounting and shall be
certified either by a certified public accountant or by an officer of Landlord.

Notwithstanding any other provision of this Section 4.2, if the Term expires or
is terminated as of a date other than the last day of a Fiscal Year at the end
of the Term, Tenant’s last payment to Landlord under this Section 4.2 shall be
made on the basis of Landlord’s best estimate of the items otherwise includable
in Landlord’s Statement and shall be made on or before the later of (a) twenty
(20) days after Landlord delivers such estimate to Tenant, or (b) the last day
of the Term, with an appropriate payment or refund to be made upon submission of
Landlord’s Statement.  Without limitation, the obligation of Tenant to pay the
Operating Cost Escalation with respect to any Fiscal Year during the Term (or
portion thereof) or the Landlord’s obligation to make a refund therefore, as
applicable, shall survive the expiration or earlier

22


--------------------------------------------------------------------------------


 

termination of the Term.

4.3           PAYMENTS

All payments of Fixed Rent and additional rent shall be made to Managing Agent,
or to such other person as Landlord may from time to time designate by notice to
Tenant.  If any installment of rent, fixed or additional, or on account of
leasehold improvements is paid after the due date thereof, at Landlord’s
election, it shall bear interest at the rate of the “Prime Rate” then being
charged by the major banks in Boston, Massachusetts, plus two percent (2.0%) per
annum from such due date, which interest shall be immediately due and payable as
further additional rent; provided, however, Landlord hereby acknowledges and
agrees that Tenant shall have one (1) grace period of an additional five (5)
days after notice per each calendar year of the Term before which such interest
shall be charged by Landlord.

ARTICLE 5

LANDLORD’S COVENANTS

 

5.1           LANDLORD’S COVENANTS DURING THE TERM

Landlord covenants during the Term:

5.1.1        Building Services - To furnish, through Landlord’s employees or
independent contractors, the services listed in Exhibit D (which are common
services provided to all tenants of the Building).

5.1.2        Additional Building Services - To furnish, through Landlord’s
employees or independent contractors, reasonable additional Building operation
services upon reasonable advance request of Tenant at reasonable and competitive
rates from time to time established by Landlord to be paid by Tenant;

5.1.3        Repairs - Except as otherwise provided in Article 7, except as
resulting from Tenant’s negligence or misuse, except as resulting from settling
or sagging within standard engineering tolerance (provided that the settling or
sagging does not affect the surface or structural integrity of the Building or
in any way materially affect the ordinary and customary use of the Premises, or
any part thereof by Tenant), Landlord shall maintain the structural integrity of
the Building, including but not limited to the roof, exterior walls, and windows
and skylights. Landlord shall also be responsible for (i) all exterior
maintenance, repairs and replacements necessary to keep in good condition and
working order all common areas of the Building and the Park, and the trees,
shrubs, plants, landscaping, parking areas, driveways and walkways on the Lot or
elsewhere in the Park, including but not limited to, all lighting and other
fixtures and equipment serving such parking areas, driveways and walkways, (ii)
providing the services to the Building and Premises (including all utilities)
and performing the maintenance work set forth in Section 4.2 and Article V
hereof, and (iii) performing necessary repairs and replacements to maintain the
watertight integrity of the Building, including but not limited to the

23


--------------------------------------------------------------------------------


 

roof, exterior wall, windows and skylights.  Landlord shall also maintain,
repair and replace the HVAC equipment in the Building, such that it shall be in
good operation condition throughout the Term, reasonable wear and tear
excepted.  Landlord shall make all of such repairs and replacements necessary to
maintain the foregoing in good condition and working order and in compliance
with all laws and all costs and expenses under this Section 5.1.3 shall be
included in Landlord’s Operating Costs pursuant to the provisions of Section
4.2, except as set forth therein to the contrary. All other repairs and
maintenance, except as specifically otherwise provided for herein, shall be the
responsibility of Tenant.

In the event that Tenant gives notice to Landlord of a condition which Tenant
believes requires Landlord’s repairs or a condition which, if left uncorrected,
will necessitate Landlord’s repair, then, in accordance with the terms of this
Section 5.1.3, Landlord shall respond promptly to investigate such condition,
and, if such repairs are Landlord’s obligation hereunder, Landlord shall
commence promptly to repair same and to diligently complete said repair.  Tenant
agrees during the Term to provide Landlord notice as soon as reasonably possible
of any condition known to Tenant which might require, or if left uncorrected
will necessitate Landlord’s repair pursuant to this Section 5.1.3. Tenant shall
have the right to require, at reasonable times and with reasonable advance
notice, a representative of Landlord to inspect the Premises for repairs which
may be the responsibility of Landlord;

5.1.4        Quiet Enjoyment - That Landlord has the right to make this Lease
and that Tenant, on paying the rent and performing its obligations hereunder,
shall peacefully and quietly have, hold and enjoy the Premises throughout the
Term without any manner of hindrance or molestation from Landlord or anyone
claiming under Landlord, subject, however, to all the terms and provisions
hereof;

5.1.5        Landlord’s Insurance - Beginning with the commencement of
Landlord’s Work and thereafter throughout the Term, Landlord shall purchase and
keep in force, broad-form commercial general liability insurance, or the
equivalent then-customary form providing comparable coverages, written out on an
occurrence basis containing provisions adequate to protect the Landlord from and
against claims for bodily injury, including death and personal injury and claims
for property damage occurring within the Park and/or the Building, such
insurance having body injury and property damage combined limits of not less
than five million dollars ($5,000,000) per occurrence.  In addition, Landlord
shall procure and continue in force during the Term, as the same may be extended
hereunder, fire and extended coverage insurance, including vandalism, sprinkler
leakage and malicious mischief, upon the Building on a full replacement cost
basis, agreed cost value endorsement with agreed values for the Building and
tenant improvements initially installed by Landlord, as determined annually by
the Landlord’s insurer.  Landlord shall also procure and continue in force
during the Term (including without limitation during the Base Year), as the same
may be extended hereunder, rental interruption insurance for twelve (12)
months.  Copies of certificates of insurance evidencing the foregoing shall be
furnished to Tenant, upon Tenant’s reasonable request.  All insurance required
of Landlord pursuant to this Section shall be effected under policies issued by
insurers or recognized responsibility (which are rated A or A+ by Best’s Rating
Service or a comparable rating by an equivalent service).  The coverages
required by this Section 5.1.6 may be provided by a single “package policy” or
by a combination of “package policy” and umbrella;

24


--------------------------------------------------------------------------------


 

5.1.6        Landlord’s Indemnity - Landlord covenants and agrees to defend,
with counsel reasonably acceptable to Tenant, save harmless and indemnify Tenant
from any liability for  injury, loss, accident or damage to any person or
property on the Premises, the Building or the Park, and from any claims,
actions, proceedings and reasonable expenses and costs in connection therewith
(including, without implied limitation, reasonable counsel fees), to the extent
arising from the negligent acts and/or omissions or willful acts of Landlord,
its agents, employees, contractors or licensees, not caused by the negligent
acts, omissions and/or willful acts of Tenant, its agents, employees,
contractors or licensees.  In no event shall Landlord be obligated to indemnify
Tenant for any willful or negligent act or omission of Tenant or of any of
Tenant’s employees, agents, contractors or licensees.  Notwithstanding anything
to the contrary contained in this Lease, in no event shall Landlord be liable to
Tenant for any indirect, consequential, special, exemplary, incidental or
punitive damages arising from or relating to this Lease. The covenants and
indemnifications set forth in this Section 5.1.6 shall survive the expiration or
earlier termination of this Lease;

5.1.7        Hazardous Materials - Landlord represents and warrants that, to the
best of Landlord’s knowledge having made no independent inquiry as of the date
of this Lease (i) there does not exist  any leak, spill, release, discharge,
emissions or disposal of Hazardous Materials (as defined in Section 6.1.17
below) on the Lot (including the Building to be located thereon), and (ii) the
Premises do not contain any Hazardous Materials, except as may be contained in
customary cleaning supplies or in such other supplies (e.g., paint) that are
necessary for Landlord to perform its obligations hereunder.  In the event that
any such leak, spill, release, discharge, emission or disposal of Hazardous
Materials not caused by Tenant, its agents, employees or contractors, shall
occur on the Lot or (apart from de minimis amounts of such materials used for
cleaning and maintenance purposes or in connection with the operation of loading
docks) the Park, Landlord, at no cost to Tenant, shall take any and all actions
necessary to bring the Premises, the Park and/or the Building (excluding all
portions thereof leased to tenants) into compliance with applicable law and
other governmental requirements relating thereto; and

5.1.8        Tenant’s Costs - In case Tenant shall, without any fault on its
part, be made party to any litigation commenced by or against Landlord or by or
against any parties in possession of the Premises or any part thereof claiming
under Landlord, Landlord agrees to reimburse Tenant for all reasonable costs,
including without implied limitation, reasonable counsel fees and costs incurred
by or imposed upon Tenant in connection with such litigation and to pay all such
reasonable costs and fees incurred in connection with the successful enforcement
by Tenant of any obligations of Landlord under this Lease.

Except as specifically provided to the contrary in Section 4.2, Landlord shall
include in Landlord’s Operating Costs under the provisions of Section 4.2 (and
subject to the exclusions and limitations set forth therein) the costs incurred
by Landlord in connection with the services and/or repairs set forth in Section
5.1.1, 5.1.2, 5.1.3 and 5.1.5 above, except as otherwise specifically provided
in this Lease.

5.2           INTERRUPTIONS

25


--------------------------------------------------------------------------------


 

Except as expressly set forth in this Lease, Landlord shall not be liable to
Tenant for any compensation or reduction of rent by reason of inconvenience or
annoyance or for loss of business arising from power losses or shortages or from
the necessity of Landlord’s entering the Premises for any of the purposes in
this Lease authorized, or for repairing the Premises or any portion of the
Building or Lot, provided such inconvenience or annoyance is not caused by the
willful misconduct or negligence of Landlord or Landlord’s agents, employees or
contractors.  In case Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any service or performing any other
covenant or duty to be performed on Landlord’s part, by reason of any cause
reasonably beyond Landlord’s control, Landlord shall not be liable to Tenant
therefor, nor, except as expressly otherwise provided below or in Article 7,
shall Tenant be entitled to any abatement or reduction of rent by reason
thereof, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes, actual or constructive, total or partial, eviction from the
Premises.

Notwithstanding any language to the contrary, if electricity, heat, air
conditioning, water or any other service or utility that Tenant is entitled to
receive under this Lease is interrupted, and such interruption renders the
Premises (or any portion thereof) untenantable, or any portion thereof is
reasonably inaccessible by Tenant, or makes it impracticable for Tenant to
conduct its business in the Premises, and such interruption is caused due to
Landlord’s failure to perform any of its obligations under Article 5 of this
Lease (expressly excluding, however, any interruptions caused by reasons beyond
Landlord’s reasonable control, such as, for example, failure to provide
utilities due to third party actions [e.g. Town damages lines during performance
of work on Cambridge Street]), then if such interruption or cessation shall
continue for a period of five (5) consecutive days after notice thereof from
Tenant to Landlord that the Premises are untenantable, or reasonably
inaccessible, or Tenant cannot conduct its business as a result thereof, then
the Fixed Rent shall be proportionately abated for each successive day such
interruption or cessation continues to the extent that Tenant’s operations in
the Premises are adversely affected by such interruption (other than for reasons
of casualty or eminent domain where the provisions of Article VII shall
govern).  For purposes of this Section, Landlord and Tenant hereby acknowledge
and agree that if the Premises (or portion thereof) is accessible by at least
one passenger elevator, then the Premises (or such portion) will not be deemed
“reasonably inaccessible” for the purposes hereof.

Landlord reserves the right to stop any service or utility system when necessary
by reason of accident or emergency or until necessary repairs have been
completed.  Except in case of emergency repairs, Landlord will give Tenant
reasonable advance notice of any contemplated stoppage and will use reasonable
efforts to avoid unnecessary inconvenience to Tenant by reason thereof.  The
foregoing rights shall be Tenant’s sole and exclusive remedies for any
interruptions described in this Section 5.2.

ARTICLE 6

TENANT’S COVENANTS

 

6.1           TENANT’S COVENANTS DURING THE TERM

26


--------------------------------------------------------------------------------


 

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:

6.1.1        Tenant’s Payments - Except during Tenant’s early entry pursuant to
Section 3.2 above, to pay when due (a) all Fixed Rent and additional rent, (b) 
all taxes which may be imposed on Tenant’s personal property in the Premises
(including, without limitation, Tenant’s fixtures and equipment) regardless to
whomever assessed, (c) all charges by public utility for telephone and other
utility services (including service inspections therefore and the charges as may
be imposed pursuant to Exhibit D hereof) rendered to the Premises not otherwise
required hereunder to be furnished by Landlord without charge and not consumed
in connection with any services required to be furnished by Landlord without
charge, and (d) as additional rent, all charges due for Operating Cost
Escalations under Section 4.2 (including on account of services rendered by
Landlord pursuant to Sections 5.1.1, 5.1.2, 5.1.3 and 5.1.5 hereof);

6.1.2        Repairs and Yielding Up.  Except as otherwise provided in Article 7
and Section 5.1.3, to keep the Premises in as good order, repair and condition
as exist on the date the Premises are Ready for Occupancy (excepting only
reasonable wear; damage by fire, casualty or act of God; the effect of eminent
domain; Hazardous Materials not stored, used, released or disposed of by Tenant,
its agents, employees, contractors or invitees; and damage caused by the act or
omission of Landlord or its employees, agents, or contractors), and at the
expiration or termination of this Lease peaceably to yield up the Premises and
all changes and additions therein made by Tenant after the date the Premises are
Ready for Occupancy as designated by Landlord pursuant to its right to do so as
improvements to be removed on termination in such order, repair and condition,
first removing all goods and effects of Tenant and any items, the removal of
which is required by Section 3.1 above or specified to be removed at Tenant’s
election and which Tenant elects to remove, and repairing all damage caused by
such removal and restoring the Premises and leaving them clean and neat; any
property not so removed shall be deemed abandoned and may, upon five (5) days’
prior written notice to Tenant,  be removed and disposed of by Landlord, in such
manner as Landlord shall determine, and Tenant shall pay Landlord the entire
reasonable cost and expense incurred by it by effecting such removal and
disposition and in making any incidental repairs and replacements to the
Premises for use and occupancy during the period after the expiration of the
term; it being agreed that the acceptance of reasonable use and wear shall not
apply so as to permit Tenant to keep the Premises in anything less than
suitable, tenantable and usable condition, considering the nature of the
Premises and the use reasonably made thereof, or in less than good and
tenantable repair.  Notwithstanding the foregoing, (a) under no circumstances
shall Tenant be obligated to restore the Premises to the condition existing
prior to the date on which the Premises are Ready for Occupancy and (b) Tenant
shall have the right, exercisable in Tenant’s sole discretion, to remove any
personal property the purchase of which was paid for by Tenant or financed by
Tenant through Fixed Rent provided Tenant repairs any damage caused by such
removal;

6.1.3        Occupancy and Use — Not to use and occupy the Premises for any
purpose other than the Permitted Uses; and not to injure or deface the Premises,
Building or Lot or Park; and not to permit in the Premises any auction sale,
nuisance, or the emission from the Premises of any objectionable noise or odor;
nor any use thereof which is, in Landlord’s reasonable judgment, improper or
offensive, or contrary to law or ordinances, or invalidates or increases the

27


--------------------------------------------------------------------------------


 

premiums for any insurance on the Building or its contents or liable to render
necessary any alteration or addition to the Building unless Tenant agrees to pay
the cost of the increased premiums or required alteration or addition;

6.1.4        Rules and Regulations - To comply with the Rules and Regulations
set forth in Exhibit E and all other reasonable Rules and Regulations hereafter
made by Landlord (provided such reasonable rules do not materially increase
Tenant’s obligations or diminish Tenant’s rights under this Lease), of which
Tenant has been given notice, for the care and use of the Building, Lot and Park
and their facilities and approaches, it being understood that Landlord shall not
be liable to Tenant for the failure of other tenants of the Building or Park to
conform to such Rules and Regulations, provided that Landlord enforces such
rules against all tenants of the Building in a non-discriminatory fashion;

6.1.5        Compliance with Laws and Safety Appliances - To keep the Premises
equipped with all safety appliances required by law or ordinance or any other
regulation of any public authority (other than life safety equipment required
for the Premises to be Ready for Occupancy as set forth in Section 3.2) because
of any particular manner of use made by Tenant other than Tenant’s Permitted Use
and to procure all licenses and permits so required because of such use, it
being understood that the foregoing provisions shall not be construed to broaden
in any way Tenant’s Permitted Uses.  Tenant shall have the right, upon giving
notice to the Landlord, to contest any obligation imposed upon it pursuant to
the provisions of this Section 6.1.5, and provided the enforcement of such
requirement or law is stayed during such contest and such contest will not
subject the Landlord to penalty or jeopardize the title to the Premises or
otherwise affect the Premises in any adverse way. Landlord shall cooperate with
Tenant in such contest and shall execute any documents reasonably required in
the furtherance of such purpose.  Notwithstanding the foregoing, or any other
contrary provision set forth in this Lease, Tenant shall not be required to
construct or pay the cost of complying with any private restrictions, laws or
insurance underwriter’s requirements requiring construction of improvements to
the Premises or to any other portion of the Building, common area or the Park,
unless such compliance is necessitated solely because of Tenant’s particular and
unique use of the Premises or any alterations to the Premises made by or for
Tenant;

6.1.6        Assignment and Subletting -Tenant shall have the right, subject to
the requirement of obtaining Landlord’s prior written consent, such consent not
to be unreasonably withheld, conditioned or delayed by Landlord, to assign this
Lease or sublet the whole or any portion of the Premises, which assignment or
sublease shall be only for the Permitted Uses, it being understood that Tenant
shall, as additional rent, reimburse Landlord promptly for reasonable legal and
other out-of-pocket expenses incurred by Landlord in connection with any request
by Tenant for consent to assignment or subletting, not to exceed $1,500.00 per
request for consent.  No assignment or subletting shall affect the continuing
primary liability of Tenant (which, following assignment, shall be joint and
several with the assignee).  Such consent by Landlord to any of the foregoing in
a specific instance (i) shall be reasonable, subject to the provisions
hereinafter provided, and (ii) shall be subject to the prior written approval of
Landlord’s mortgagee(s) if specifically required under the applicable
mortgage(s).  Landlord’s consent shall not be treated as having been withheld
unreasonably if, in connection with any such proposed assignment or subletting: 
(i) the terms of the proposed assignment or subletting do not prohibit further

28


--------------------------------------------------------------------------------


 

assignments of the Lease or subletting of the Premises without the written
consent of Landlord, the granting of which consent shall be subject to the terms
and conditions hereof, and in any event shall not be unreasonably withheld or
delayed; and (ii) in connection with an assignment of this Lease, the assignee
does not agree directly with Landlord, by written instrument in form reasonably
satisfactory to Landlord, to be bound by all the obligations of Tenant hereunder
arising from and after the effective date of such assignment, including, without
limitation, the covenant against further assignment and subletting without the
written consent of Landlord, subject to the terms and conditions of this
Section..  No consent to any of the foregoing in a specific instance shall
operate as waiver in any subsequent instance.  If an assignment or subletting is
proposed to be made and Landlord’s consent is required as hereinabove provided,
Tenant shall give Landlord prior notice of such proposal, which such notice
shall include the terms of the proposed transaction as well as such information
(including creditworthiness information for any proposed assignee or subtenant
of all or substantially all of the Premises) as Landlord may reasonably request
relative to facts which would bear upon the factors entering into the
determination whether Landlord’s approval is to be granted.  Within ten (10)
days of Landlord’s receipt of such information, Landlord shall (1) notify Tenant
in writing if it refuses to consent to the proposed transaction (which such
notice shall explain the reason for such refusal) and (2) provide Tenant with a
draft consent form, if required by Landlord for Tenant’s review and comments. 
If Landlord fails to deliver such notice within the time set forth above, and
such failure continues for an additional five (5) day period after Tenant’s
notice to Landlord of such failure, Landlord shall be deemed to have approved
the proposed transaction.  Notwithstanding the foregoing, such time period for
Landlord’s approval shall be reasonably extended if Landlord’s mortgagee so
requests an extension, Landlord hereby agreeing to use diligent efforts to
obtain approval as quickly as possible.

Notwithstanding any provision contained in this Lease, no consent of Landlord
shall be required for the assignment of this Lease or the subletting of any
portion (or the whole) of the Premises (each of which shall be a “Permitted
Transfer”), (i) to any person(s) or entity who controls, is controlled by or is
under common control with Tenant, (ii) to any entity resulting from the merger,
acquisition, consolidation or other reorganization with Tenant, whether or not
Tenant is the surviving entity, (iii) to any person or legal entity which
acquires all or substantially all of the assets or stock of Tenant (each of the
foregoing is hereinafter referred to as a “Tenant Affiliate”); provided that
before such transfer shall be effective, (x) the Tenant Affiliate shall assume
in writing, in full, the obligations of Tenant under the Lease (in the case of
an assignment of the Lease), (y) Landlord shall be given written notice of such
transfer and (z) the use of the Premises by the Tenant Affiliate shall be as set
forth in Section 1.1 above.  For purposes of this Section, a sale or offering of
Tenant securities is a Permitted Transfer and the term “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management, affairs and policies of anyone, whether through the
ownership of voting securities, by contract or otherwise.

If this Lease shall be assigned, or if the Premises or any part hereof shall be
sublet or occupied by any person other than Tenant, Landlord may, at any time
and from time to time, following an uncured, continuing Event of Default,
collect rent (or any amounts due to Landlord hereunder) from the assignee,
subtenant or occupant and apply the net amount collected to the annual Fixed
Rent, additional rent and all other charges herein reserved, but no such
assignment,

29


--------------------------------------------------------------------------------


 

subletting, occupancy or collection shall be deemed a waiver of the provisions
of this Section 6.1.6, or acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the further performance of the terms,
covenants and conditions of this Lease on the part of Tenant to be performed. 
In such event, after deducting Landlord’s share of the Rent Differential,
equitably determined on a monthly basis, if applicable as hereinafter provided,
Landlord agrees to remit to Tenant any excess on a month to month basis.

If Landlord’s approval of a sublease or assignment is necessary and Landlord 
approves a sublease or assignment, and said sublease or assignment is for a
total rental amount which on an annualized basis is greater than the Fixed Rent
and additional rent due from Tenant to Landlord under this Lease, the following
provisions of this paragraph shall apply (it being agreed that none of the
provisions of this paragraph shall apply to any Permitted Transfer, regardless
of the size of the space involved).  For any such approved sublease(s) totaling
up to twenty five percent (25%) of the Premises in the aggregate, Tenant shall
retain all sublease profits, if any.  To the extent any such approved assignment
or approved sublease(s) totalling more than twenty five percent (25%) of the
Premises in the aggregate, Tenant shall pay to Landlord, forthwith upon Tenant’s
receipt of each installment of such excess rent, during the term of any approved
sublease or assignment, as additional rent hereunder (in addition to the Fixed
Rent and other payments due under this Lease), an amount equal to fifty percent
(50%) of the positive excess of (x) all Fixed Rent and additional rent received
by Tenant under the sublease or assignment over (y) the Fixed Rent and the
additional rent due hereunder for the space in question (the “Rent
Differential”), after Tenant has recouped, in full, its reasonable out-of-pocket
expenses with respect to such sublease or assignment, including without
limitation, reasonable real estate brokerage commissions, reasonable legal fees,
reasonable free rent, reasonable marketing costs and the reasonable costs of
refurbishment of the Premises for such sublease or assignment, and the
unamortized costs of tenant improvements paid for by Tenant.  Further, the
parties agree that Landlord shall have the right to recapture the Premises
proposed to be sublet and/or assigned for the period of time so proposed,
provided that Tenant shall sublease and/or assign more than fifty percent (50%)
of the Premises, exercisable by giving Tenant written notice thereof within
thirty (30) days after receipt of such request, whereupon this Lease shall
terminate as of the date set forth in Landlord’s notice to Tenant unless Tenant
notifies Landlord in writing within ten (10) days after receipt of Landlord’s
recapture notice that it does not desire to consummate the sublease and/or
assignment that entitled Landlord to recapture the Premises in which case the
Lease shall remain in full force and effect.  The Rent Differential shall not
include the sales or rental proceeds received by Tenant in connection with the
sale or lease of its personal property to a proposed transferee.  In the event
the sublease is for less than the full Premises hereunder, the rent payable by
Tenant shall be proportionately adjusted in determining the excess (but all
expenses to be recouped will be deducted) pro rated on a square foot basis. 
Anything contained in the foregoing provisions of this section to the contrary
notwithstanding, neither Tenant nor any other person having interest in the
possession, use, occupancy or utilization of the Premises shall enter into any
lease, sublease, license, concession or other agreement for use, occupancy or
utilization of space in the Premises which provides for rental or other payment
for such use, occupancy or utilization based, in whole or primarily on the net
income or profits derived by any person from the Premises leased, used, occupied
or utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and any such purported lease, sublease, license, concession
or other agreement shall be absolutely void and ineffective as a conveyance of
any right or interest in the possession use, occupancy or utilization of any
part of the Premises;

30


--------------------------------------------------------------------------------


 

6.1.7        Indemnity - To defend, with counsel reasonably acceptable to
Landlord, save harmless, and indemnify Landlord  from any liability for injury,
loss, accident or damage to any person or property occurring on the Premises, in
the Building or the Lot, or elsewhere in the Park, and from any claims, actions,
proceedings and expenses and costs in connection therewith (including, without
implied limitation, reasonable counsel fees):  (i) to the extent arising from
the negligent acts, omissions and/or willful misconduct of Tenant or any of
Tenant’s employees, agents, contractors, subtenants, assignees, licensees or
invitees, not caused by the negligent acts, omissions and/or willful acts of
Landlord, its agents, employees, contractors or invitees or (ii) resulting from
the failure of Tenant to perform and discharge its covenants and obligations
under this Lease.  In no event shall Tenant be obligated to indemnify Landlord
for any willful or negligent act or omission of Landlord or of any of Landlord’s
employees, agents, contractors or licensees.  Notwithstanding anything to the
contrary contained in this Lease, in no event shall Tenant be liable to Landlord
for any indirect, consequential, special, exemplary, incidental or punitive
damages arising from or relating to this Lease, except that the damages set
forth in Section 6.1.16 for a holdover shall be deemed to be damages that are
recoverable by Landlord so long as Landlord shall give Tenant at least thirty
(30) days prior written notice before which any such damage may occur (e.g.,
Landlord loses a lease in place due to Tenant’s holding over), as more
particularly set forth in Section 6.1.16 hereof.  The covenants and
indemnifications set forth in this Section 6.1.7 shall survive the expiration or
earlier termination of this Lease;

6.1.8        Tenant’s Liability Insurance - To maintain public liability
insurance in the Premises in amounts which shall, at the beginning of the Term,
be at least equal to the limits set forth in Section 1.1 and, not more than two
times during the Term, shall be for such higher limits, if any, as are
customarily carried in the area in which the Premises are located on property
similar to the Premises and used for similar purposes and to furnish Landlord
(and/or its mortgagees) with the certificates thereof, prior to occupancy
hereunder, evidencing such coverage and providing that the insurance indicated
therein shall not be cancelled without at least ten (10) days’ prior written
notice to Landlord.  Landlord and its mortgagee shall be named as additional
insureds on any such policies;

6.1.9        Tenant’s Workmen’s Compensation Insurance - To keep all Tenant’s
employees working in the Premises covered by workmen’s compensation insurance in
statutory amounts;

6.1.10      Landlord’s Right of Entry — Upon not less than twenty-four (24)
hours notice or other reasonable notice and during regular business hours
(except in the event of an emergency), to permit Landlord and Landlord’s agents
entry for the following purposes: (a) to examine the Premises at reasonable
times and, if Landlord shall so elect, to make repairs or replacements; (b) to
remove, at Tenant’s expense, any changes, additions, signs, curtains, blinds,
shades, awnings, aerials, flagpoles, or the like not consented to in writing;
and (c) to show the Premises to prospective tenants during the twelve (12)
months preceding expiration of the Term and to prospective purchasers and
mortgagees at all reasonable times.  Notwithstanding anything to the contrary
contained in this Lease, any entry by Landlord and Landlord’s agents shall not
impair Tenant’s operations more than reasonably necessary and shall comply with
Tenant’s reasonable

31


--------------------------------------------------------------------------------


 

security procedures, and Tenant shall have the right to have an employee
accompany Landlord and/or its agents at all times that Landlord and/or its
agents are present on the Premises;

6.1.11      Loading - Not to place a load upon the Premises exceeding an average
rate of fifty (50) pounds of live load per square foot of floor area; and not to
move any safe, vault or other heavy equipment in, about or out of the Premises
except in such a manner and at such times as Landlord reasonably shall in each
instance approve; Tenant’s business machines and mechanical equipment which
cause vibration or noise that may be transmitted to the Building structure or to
any other leased space in the Building shall be placed and maintained by Tenant
in settings of cork, rubber, spring, or other types of vibration eliminators
sufficient to eliminate such vibration or noise;

6.1.12      Landlord’s Costs - In case Landlord shall, without any fault on its
part, be made party to any litigation commenced by or against Tenant or by or
against any parties in possession of the Premises or any part thereof claiming
under Tenant, to pay, as additional rent, all reasonable costs including,
without implied limitation, reasonable counsel fees incurred by or imposed upon
Landlord in connection with such litigation and as additional rent, also to pay
all such costs and fees incurred by Landlord in connection with the successful
enforcement by Landlord of any obligations of Tenant under this Lease;

6.1.13      Tenant’s Property - All the furnishings, fixtures, equipment,
effects and property of every kind, nature and description of Tenant and of all
persons claiming by, through or under Tenant which, during the continuance of
this Lease or any occupancy of the Premises by Tenant or anyone claiming under
Tenant, may be on the Premises or elsewhere in the Building or on the Lot or
elsewhere in the Park shall be at the sole risk and hazard of Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of water pipes, steam pipes, or other
pipes, by theft, or from any other cause, no part of said loss or damage is to
be charged to or to be borne by Landlord except to the extent arising from
Landlord negligence or willful misconduct, or that of its agents, employees or
contractors, as required by law;

6.1.14      Labor or Materialmen’s Liens - To pay promptly when due the entire
cost of any work done on the premises by Tenant, its agents, employees, or
independent contractors; not to cause or permit any liens for labor or material
performed or furnished in connection therewith to attach to the Premises; and
immediately to discharge any such liens which may so attach within twenty (20)
days after receipt of written notice of such attachment;

6.1.15      Changes or Additions — Except in connection with the construction of
Landlord’s Work hereunder, not to make any material changes or additions to the
Premises without Landlord’s prior written consent, which such consent shall not
be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Tenant may, from time to time, at its own cost and expense and
without the consent of Landlord, make non-structural alterations, additions or
improvements to the Premises that are decorative in nature, so long as they do
not affect any of the mechanical, electrical or plumbing systems of the Building
(collectively herein called “Permitted Alterations”) whose cost in any one
instance is Fifteen Thousand Dollars ($15,000.00) or less, provided that Tenant
first notifies Landlord in writing of any such

32


--------------------------------------------------------------------------------


 

Alterations.  If Tenant desires to make any alterations costing in excess of
Fifteen Thousand Dollars ($15,000.00) in any one instance or any other
alteration, including any structural alteration or alteration affecting any of
the mechanical, electrical or plumbing systems of the Building (each an
“Approval Alteration”; Permitted Alterations and Approval Alterations are
collectively referred to herein as “Alterations”), Tenant must first obtain the
consent of Landlord thereto, which consent shall not be unreasonably withheld,
conditioned or delayed.  If Landlord reasonably concludes that the Approval
Alterations involve any construction, alterations or additions requiring unusual
expense to readapt the Premises to normal office use on the Term Expiration
Date, Landlord shall notify Tenant in writing at the time of approval that such
re-adaptation will be required to be made by Tenant prior to such Term
Expiration Date without expense to Landlord.  Landlord’s failure to so notify
Tenant shall mean that no such re-adaptation shall be required on or before the
Term Expiration Date in connection with such Alteration.

To secure Landlord’s consent for an Approval Alteration, Tenant shall submit to
Landlord working drawings and specifications prepared by an architect or such
other information regarding the Approval Alteration as Landlord may reasonably
request (collectively, the “Working Drawings and Specifications”).  Within ten
(10) business days following Tenant’s initial submission of the Working Drawings
and Specifications, and within five (5) business days for any other submission
to Landlord, Landlord shall approve (by signing a copy thereof) or shall
disapprove the Working Drawings and Specifications.

Any and all Alterations shall be performed by GCCI at Tenant’s expense, which
shall equal the direct cost to GCCI (without fees or general conditions) plus a
markup equal to six percent (6%) of such direct costs and shall be on a
“competitive bid” and “open book” basis, unless GCCI elects not to so perform
the same.  In such event that GCCI elects not to perform the same, Tenant may
engage another contractor provided such contractor is reputable, bondable by
reputable bonding companies, carries the kind of insurance and in the amounts
set forth herein, and will work in harmony with Landlord’s contractors and
laborers in the Building and such contractor is reasonably approved by Landlord
(each an “Approved Contractor”).  Notwithstanding the foregoing, no such bonding
is required for any such work.

Tenant in making any Alterations  shall cause all work to be done in a good and
workmanlike manner using all new materials substantially equal to or better than
those used in the construction of the Premises and shall comply with or cause
compliance with all laws and with any direction given by any public officer
pursuant to law and GCCI’s standard consistent with other similarly situated
Class A buildings in the area in which the Building is located.  Tenant shall
obtain or cause to be obtained and maintain in effect, as necessary, all
building permits, licenses, temporary and permanent certificates of occupancy
and other governmental approvals which may be required in connection with the
making of the alterations, including the Alterations.  Landlord shall cooperate
with Tenant in the obtaining thereof and shall execute any documents reasonably
required in furtherance of such purpose, provided any such cooperation shall be
without expense and/or liability to Landlord, unless Landlord elects to have
GCCI perform the same in which event it agrees to cause GCCI to comply with the
foregoing provisions, including the obligation of GCCI to use all new materials
in connection with any construction hereunder, and other provisions set forth
herein applicable to Tenant’s contractor.

33


--------------------------------------------------------------------------------


 

At least annually if such Alterations or any other alterations hereunder have
occurred during the past calendar year, Tenant shall furnish to Landlord
as-built sepias and, if applicable, operating manuals, or, at Landlord’s option
and only if Tenant’s computer system is compatible with that of Landlord’s,
computer disk specifications compatible with Landlord’s computer system of the
work done by Tenant during such past year and copies of all permits issued in
connection therewith.

Tenant shall have its contractor procure and maintain in effect during the term
of such alterations, including Alterations, reasonably satisfactory insurance
coverages with an insurance company or companies authorized to do business in
the Commonwealth of Massachusetts, and shall, upon Landlord’s request, furnish
Landlord with certificates thereof;

6.1.16      Holdover - To pay to Landlord one hundred seventy five (175%)
percent of the Fixed Rent, together with the additional rent, then applicable
for each month or portion thereof Tenant shall retain possession of the Premises
or any part thereof after the termination of this Lease, whether by lapse of
time or otherwise, and also to pay all damages proximately sustained by Landlord
on account thereof, except that the holdover rent for the first thirty (30) days
shall be at only one hundred fifty (150%) percent of the Fixed Rent, and no
damages shall be due except after holdover by Tenant exceeding thirty (30) days
and after receipt of at least thirty (30) days’ prior written notice (which such
notice may be given prior to the expiration of said period or the Term)
notifying Tenant that Landlord has entered into a lease with a new tenant and
that damages may be incurred if Tenant continues to holdover.  The provisions of
this subsection shall not operate as a waiver by Landlord of any right of
re-entry provided in this Lease;

6.1.17      Hazardous Materials - Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any Hazardous
Materials onto, in or under the Premises, the Lot or Park, except in accordance
with the requirements of applicable laws and regulations.  Tenant shall not
allow the storage or use of such substances or materials in any manner not
sanctioned by law or by the highest standards prevailing in the industry for the
storage and use of such substances or materials, nor allow to be brought into
the Premises any such materials or substances except to use in the ordinary
course of Tenant’s business, and then only after written notice is given to
Landlord of the identity of such substances or materials.  Landlord hereby
consents to Tenant’s use of ordinary office and cleaning products in amounts
reasonably necessary for Tenant’s Permitted Use of the Premises.  Without
limitation, “Hazardous Materials” shall include those hazardous materials and
substances described in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et
seq., the Massachusetts Hazardous Waste Management Act, as amended, M.G.L.
c.21C, the Massachusetts Oil and Hazardous Material Release Prevention and
Response Act, as amended, M.G.L. c.21E, any applicable local ordinance or bylaw,
and the regulations adopted under these acts, (collectively, the “Hazardous
Waste Laws”).  If any lender or governmental agency shall ever require testing
to ascertain whether or not there has been any release of any Hazardous
Materials, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord within twenty (20) days after receipt of demand as additional charges
if and only if the following conditions are satisfied:  (i) if such requirement
applies to the Premises, and

34


--------------------------------------------------------------------------------


 

(ii) if an independent, reputable third party engineer employed by Landlord or
persons acting under Landlord conclusively determines that such release has been
or is likely to have been solely and exclusively caused by Tenant or persons
acting under Tenant.  If Tenant receives from any federal, state or local
governmental agency any notice of violation or alleged violation of any
Hazardous Waste Law, or if Tenant is obligated to give any notice under any
Hazardous Waste Law, Tenant agrees to forward to Landlord a copy of any such
notice within five (5) business days of Tenant’s receipt or transmittal
thereof.  In addition, Tenant shall execute reasonable affidavits,
representations and the like from time to time at Landlord’s reasonable request
concerning Tenant’s best actual knowledge or belief regarding the presence of
Hazardous Materials on the Premises.  In all events, Tenant shall indemnify
Landlord in the manner elsewhere provided in this Lease from any release of
hazardous materials on the Premises or elsewhere in the Park occurring while
Tenant is in possession if caused by Tenant or persons acting under Tenant. 
Landlord retains the right to inspect the Premises at all reasonable times, upon
reasonable notice to Tenant, to ensure compliance with this paragraph.  The
within covenants shall survive the expiration or earlier termination of the
Term;

6.1.18      Tenant’s Authority - Tenant has the power and authority to enter
into this Lease and perform the obligations of Tenant hereunder.  This Lease and
all other documents executed and delivered by Tenant in connection herewith
constitute legal, valid, binding and enforceable obligations of Tenant; and

6.1.19      Confidentiality - This Lease document is a confidential document by
and between Landlord and Tenant and Tenant agrees that this Lease shall not be
copied and distributed or circulated to any person(s) other than to such
parties, and their respective mortgagees, successors or assigns, their legal
counsel or their accountants or to any prospective sublessees and assignees or
affiliates of Tenant, or to any prospective acquirers, investors, or lenders of
Tenant, or to regulatory authorities, or to the directors, shareholders or
officers of Tenant, unless required by law or court order, without the prior
written consent of Landlord.  All public announcements regarding this Lease
prior to Tenant’s occupancy hereunder must be approved by Landlord and Tenant in
advance.  Notwithstanding the foregoing, Tenant may, if requested by Tenant’s
outside counsel, file a copy of this Lease with the Securities and Exchange
Commission and any other regulatory body without attempting to secure any
confidential treatment for information in this Lease.

6.1.20.  Signage - Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed so long as Tenant shall have not assigned the Lease or sublet more than
fifteen (15%) percent of the Premises in the aggregate (excluding Permitted
Transfers), (a) paint, place or replace any signs on the Lot or the Premises or
anywhere on the exterior of the Building, or (b) place any curtains, blinds
(other than standard vertical blinds), shades, awnings, or flagpoles, or the
like, in the Premises or anywhere on or in the Building visible from outside the
Building.  Tenant shall pay all expenses involved in the erection of any signage
and of obtaining the permits therefor, except as provided in Exhibit D.  Tenant
warrants that it shall obtain (and furnish copies thereof to Landlord) all
necessary permits and approvals in compliance with local codes and ordinances
prior to erecting any such exterior sign(s) and, at Landlord’s request, Tenant
shall remove said sign(s) upon the termination of this Lease.

35


--------------------------------------------------------------------------------


 

In connection with Tenant’s initial Building signage, Landlord shall use
reasonable efforts to obtain, on Tenant’s behalf, all necessary permits and
approvals required pursuant to local codes and ordinances for Tenant to place an
exterior sign on the Building, the location of which shall be mutually agreed
upon by Landlord and Tenant.  Tenant’s signage on the Building shall be
non-exclusive and shall at all times be subject to the aforesaid leasing
requirement.  Tenant shall reimburse Landlord for the actual out-of-pocket
third-party reasonable costs and expenses incurred by Landlord in connection
with obtaining said permits and approvals, including reasonable attorneys fees
and disbursements.  Tenant agrees to cooperate with Landlord during the
permitting process by (i) promptly executing the necessary documentation
reasonably requested by Landlord, and (ii) by furnishing the same to Landlord
promptly upon Landlord’s request, but in no event later than seven (7) days
following Landlord’s request.  Further, the construction and erection of the
Building signage for Tenant shall be Tenant’s sole responsibility and at
Tenant’s sole cost and expense.  In no event shall such Building exterior
signage be part of Landlord’s Work hereunder.

ARTICLE 7

CASUALTY AND TAKING

 

7.1           CASUALTY AND TAKING

In case during the Term any substantial part of the Premises, or all or any
substantial part of the Building, or Lot or any one or more of them, are, in the
reasonable, good faith judgment of Landlord’s architect, damaged materially by
fire or any other cause, or by action of public or other authority in
consequence thereof or are taken by eminent domain or Landlord receives
compensable damage by reason of anything lawfully done in pursuance of public or
other authority, this Lease shall terminate at Landlord’s or Tenant’s election,
which may be made, notwithstanding Landlord’s entire interest may have been
divested, by notice given to the other within sixty (60) days after the
occurrence of the event giving rise to the election to terminate, which notice
shall specify the effective date of termination which shall be not less than
thirty (30) nor more than sixty (60) days after the date of notice of such
termination.  Landlord shall cause its architect to deliver to Tenant a
certification as to such restoration period within forty-five (45) days after
the casualty.  For purposes of this Section 7.1, a substantial part of the
Building or Lot or material damage to the Premises or Building shall be damage
that a will take, using reasonable diligence, more than nine (9) months from the
date of such casualty to repair.  If in any such case the Premises are rendered
unfit for use and occupation and the Lease is not terminated, Landlord shall
promptly commence and diligently prosecute the restoration of the Premises, or
in case of taking, what may remain thereof,  into substantially the condition
immediately prior to the casualty, subject to applicable law to the extent
permitted by the net award of insurance or damages, and a just proportion of the
Fixed Rent and additional rent according to the nature and extent of the injury
shall be abated until the Premises or such remainder shall have been put by
Landlord in such condition; and in case of a taking which permanently reduces
the area of the Premises, a just proportion of the Fixed Rent and additional
rent shall be abated for the remainder of the Term and an appropriate adjustment
shall be made to the Annual Estimated Operating Expenses.  In the event that
such restoration is not completed within twelve (12) months after the date of
such casualty (as such period may be extended by

36


--------------------------------------------------------------------------------


 

Force Majeure Delays [not to exceed an additional thirty (30) days] and/or
Tenant Delays), Tenant shall have the right to terminate the Lease by notice to
Landlord.

7.2           RESERVATION OF AWARD

Landlord reserves to itself any and all rights to receive awards made for
damages to the Premises, Building or Lot and the leasehold hereby created, or
any one or more of them, accruing by reason of exercise of eminent domain or by
reason of anything lawfully done in pursuance of public or other authority. 
Tenant hereby releases and assigns to Landlord all Tenant’s rights to such
awards, and covenants to deliver such further assignments and assurances thereof
as Landlord may from time to time reasonably request, hereby irrevocably
designating and appointing Landlord as its attorney-in-fact to execute and
deliver in Tenant’s name and behalf all such further assignments thereof.  It is
agreed and understood, however, that Landlord does not reserve to itself, and
Tenant does not assign to Landlord, any damages payable for (i) Tenant’s
Property (as defined in Section 7.3(a) below, or (ii) relocation and moving
expenses recoverable by Tenant from such authority in a separate action.

7.3           ADDITIONAL CASUALTY PROVISIONS

(a)           Landlord shall not be required to repair or replace any of
Tenant’s business machinery, equipment, furniture, personal property or other
installations not originally installed by Landlord (collectively, “Tenant’s
Property”).

(b)           In the event of any termination of this Lease pursuant to this
Article 7, the Term of this Lease shall expire as of the effective termination
date as fully and completely as if such date were the date herein originally
scheduled as the Term Expiration Date.  Tenant shall have access to the Premises
at Tenant’s sole risk for a period of thirty (30) days after the date of
termination in order to remove Tenant’s personal property except as prohibited
by any applicable governmental agency or official.

(c)           Notwithstanding any language to the contrary contained in this
Article 7, if all or any substantial or material part of the Premises and/or the
Building or Lot or any part thereof (as hereinabove defined), shall be damaged
by fire or other casualty or taken by eminent domain during the last twelve (12)
months of the Term of this Lease as the Lease may have theretofore been
extended, then either Landlord or Tenant may terminate this Lease effective as
of the date of such fire or other casualty or taking upon notice to the other as
aforesaid.  Also notwithstanding anything to the contrary contained in this
Article 7, Tenant may render any notice of Landlord’s termination null and void
by exercising early an option to extend the initial Term or then Extended Term
of this Lease for five (5) additional years in accordance with Exhibit F.  In
the event of such early exercise, Landlord and Tenant agree to determine the
Fixed Rent for the applicable Extended Term at least twelve (12) months prior to
the commencement date of the Extended Term in accordance with and in the manner
set forth in said Exhibits F and H.

(d)             Notwithstanding anything to the contrary contained in this
Lease:  (i) Landlord shall not have the right to terminate this Lease if damage
to or destruction of the Premises or the Building, or both, results from a
casualty ordinarily covered by insurance required to be carried by

37


--------------------------------------------------------------------------------


 

Landlord under this Lease; or (ii) in the event of damage to the Premises which
is not required to be covered by insurance, and is not covered by insurance
actually carried or required to be carried, Landlord shall not have the right to
terminate this Lease (a) if the damage is minor (i.e. taking less than 60 days
to repair) or it would cost less than ten percent (10%) of the replacement cost
of the Premises, or (b) if Tenant agrees to pay the cost of repair not covered
by insurance; or (iii) if the Premises are damaged by any peril and Landlord
does not elect to terminate this Lease or is not entitled to terminate this
Lease pursuant to its terms, then as soon as reasonably practicable, Landlord
shall furnish Tenant with a written opinion of Landlord’s architect or
construction consultant as to when the restoration work required of Landlord may
be completed.  Tenant shall have the option to terminate this Lease in the event
any of the following occurs, which option may be exercised by delivery to
Landlord of a written notice of election to terminate within thirty (30) days
after Tenant receives from Landlord the estimate of the time needed to complete
such restoration: (y) the Premises, with reasonable diligence, cannot be fully
repaired by Landlord within nine (9) months after the damage or destruction; or
(z) if the Premises are damaged by any peril within twelve (12) months of the
last day of Term, and cannot be substantially restored within sixty (60) days
after the date of such damage.

ARTICLE 8

RIGHTS OF MORTGAGEE

 

8.1           PRIORITY OF LEASE

Landlord shall have the option to subordinate this Lease to any future mortgagee
or deed of trust of the Lot or Building, or both (“the mortgaged premises”),
provided that the holder thereof enters into a commercially reasonable agreement
with Tenant by the terms of which the holder will agree to recognize the rights
of Tenant under this Lease, assume the obligations of Landlord under this Lease
and to accept Tenant as tenant of the Premises under the terms and conditions of
this Lease in the event of acquisition of title by such holder through
foreclosure proceedings or otherwise and Tenant will agree to recognize the
holder of such mortgage as Landlord in such event, which agreement shall be made
to expressly bind and inure to the benefit of the successors and assigns of
Tenant and of the holder and upon anyone purchasing the mortgaged premises at
any foreclosure sale.  Any such mortgage to which this Lease shall be
subordinated may contain such terms, provisions and conditions as the holder
reasonably deems usual or customary.  Further, Landlord agrees, as a condition
to the effectiveness of this Lease to obtain a Subordination, Non-Disturbance
and Attornment Agreement from its current lender, New England Teamsters and
Trucking Industry Pension Fund, substantially in accordance with Exhibit J
attached hereto.

8.2           LIMITATION ON MORTGAGEE’S LIABILITY

Upon entry and taking possession of the mortgaged premises for any purpose other
than foreclosure, the holder of a mortgage shall have all rights of Landlord,
and during the period of such possession, the duty to perform all Landlord’s
obligations hereunder.  Except during such period of possession, no such holder
shall be liable, either as mortgagee or as holder of a collateral assignment of
this Lease, to perform, or be liable in damages for failure to perform any

38


--------------------------------------------------------------------------------


 

of the obligations of Landlord unless and until such holder shall enter and take
possession of the mortgaged premises for the purpose of foreclosing a mortgage. 
Upon entry for the purpose of foreclosing a mortgage, such holder shall be
liable to perform all of the obligations of Landlord accruing after said entry
(including performance of obligations arising prior to said entry but which
constitute continuing obligations), provided that a discontinuance of any
foreclosure proceeding shall terminate the liability of the holder as Landlord.

8.3           MORTGAGEE’S ELECTION

Intentionally Deleted.

8.4           NO PREPAYMENT OR MODIFICATION, ETC.

No Fixed Rent, additional rent, or any other charge shall be paid more than ten
days prior to the due dates thereof, and payments made in violation of this
provision shall (except to the extent that such payments are actually received
by a mortgagee in possession or in the process of foreclosing its mortgage) be a
nullity as against such mortgagee, and Tenant shall be liable for the amount of
such payments to such mortgagee.  No assignment of this Lease and no agreement
to make or accept any surrender, termination or cancellation of this Lease and
no agreement to modify so as to reduce the rent, change the Term, or otherwise
materially change the rights of Landlord under this Lease, or to relieve Tenant
of any obligations or liability under this Lease, shall be valid as against a
mortgagee unless consented to in writing by such Landlord’s mortgagee and only
as to mortgagees of record, if any, which consent shall not be unreasonably
withheld, conditioned or delayed.

8.5           NO RELEASE OR TERMINATION

No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to Landlord’s
mortgagees of record, if any, the addresses for whom previously have been
provided in writing to Tenant, specifying the act or failure to act on the part
of Landlord which could or would give basis to Tenant’s rights, and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter, but
nothing contained in this Section 8.5 shall be deemed to impose any obligation
on any such mortgagee to correct or cure any such condition.  “Reasonable time”
as used above means and includes a reasonable time to obtain possession of the
mortgaged premises, if the mortgagee elects to do so, and a reasonable time to
correct or cure the condition if such condition is determined to exist.

8.6           CONTINUING OFFER

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a mortgagee (particularly, without limitation thereby,
the covenants and agreements contained in this Article 8) constitute a
continuing offer to any person, corporation or

39


--------------------------------------------------------------------------------


 

other entity, which by accepting or requiring an assignment of this Lease or by
entry or foreclosure assumes the obligations herein set forth with respect to
such mortgagee, and such mortgagee shall be entitled to enforce such provisions
in its own name.  Tenant agrees on request of Landlord to execute and deliver
from time to time any agreement which may reasonably be deemed necessary to
implement the provisions of this Article 8 provided such agreement does not
materially increase Tenant’s obligations or diminish Tenant’s rights under this
Lease.

8.7           MORTGAGEE’S APPROVAL

Landlord’s obligation to perform its covenants and agreements hereunder is
subject to the condition precedent that this Lease be approved by the holder of
any mortgage of which the Premises are a part and by the issuer of any
commitment to make a mortgage loan which is in effect on the date hereof. 
Unless Landlord gives Tenant written notice within fifteen (15) days after the
Date of Lease Execution set forth on page 3 of this Lease that such holder or
issuer, or both, disapprove this Lease, then this condition shall be deemed to
have been satisfied or waived and the provisions of this Section 8.7 shall be of
no further force or effect.

8.8           SUBMITTAL OF FINANCIAL STATEMENT

At any time, but not more than annually, during the Term of this Lease, within
fifteen (15) days after request therefor by Landlord and, if so requested and
provided by Tenant, Landlord’s execution of a commercially reasonable
non-disclosure agreement, Tenant shall supply to Landlord and/or Landlord’s
mortgagee a current financial statement, which shall include, without
limitation, a balance sheet and income statement or such other financial
information as may be reasonably required by Landlord (or its mortgagee). 
Notwithstanding anything to the contrary contained in this Section, Landlord
acknowledges that Tenant is a public company and that for as long a Tenant
remains a public company Landlord shall not request Tenant’s financial
statements.

ARTICLE 9

DEFAULT

 

9.1           EVENTS OF DEFAULT

It shall be an “Event of Default” under this Lease, if (i) Tenant fails to pay
Fixed Rent or additional rent for more than ten (10) days, after notice thereof
specifying such failure and that such failure may be an Event of Default
hereunder; (ii) Tenant fails to perform its other non-monetary obligations
hereunder for more than thirty (30) days after notice thereof from Landlord,
together with such additional time, if any, as is reasonably required to cure
the default if the default is of such a nature that it cannot reasonably be
cured in thirty (30) days; or (iii) if Tenant makes any assignment for the
benefit of creditors, or files a petition under any bankruptcy or insolvency
law; or (iv) if such a petition is filed against Tenant and is not dismissed
within sixty (60) days; or (v) if a receiver becomes entitled to Tenant’s
leasehold hereunder and it is not returned to Tenant within ninety (90) days; or
(vi) such leasehold is taken on execution or other process of law in any action

40


--------------------------------------------------------------------------------


 

against Tenant; Landlord and the agents and servants of Landlord may, in
addition to and not in derogation of any remedies for any preceding breach of
covenant, immediately or at any time thereafter while such default continues and
without further notice except as required by applicable law enter into and upon
the Premises or any part thereof in the name of the whole and repossess the same
as of Landlord’s former estate and expel Tenant and those claiming through or
under Tenant and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid, this Lease shall terminate, but Tenant shall remain liable
as hereinafter provided.  After the occurrence of an Event of Default as
aforesaid, Tenant hereby waives all statutory rights of redemption, if any to
the extent such rights may be lawfully waived, and Landlord, without notice to
Tenant, may store Tenant’s effects and those of any person claiming through or
under Tenant at the expense and risk of Tenant and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

9.2           TENANT’S OBLIGATIONS AFTER TERMINATION

In the event that this Lease is terminated under any of the provisions contained
in Section 9.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Tenant covenants as follows:

a)                  If Landlord elects to liquidate its damages by notice to
Tenant given within two (2) months after the date of such termination to pay
forthwith to Landlord, as compensation, a sum equal to the present value of the
total rent reserved for the residue of the Term minus the rental value of the
Premises for said residue of the Term.  In calculating the rent reserved, there
shall be included, in addition to the Fixed Rent and all additional rent, the
value of all other consideration agreed to be paid or performed by Tenant for
said residue; and

b)                 as an additional and cumulative obligation, to pay punctually
to Landlord all of the sums and perform all of the obligations which Tenant
covenants in this Lease to pay and to perform in the same manner and to the same
extent and at the same time as if this Lease had not been terminated.  In
calculating the amounts to be paid by Tenant under this sub clause (b), Tenant
shall be credited with: (i) any amount paid to Landlord as compensation as
provided in sub clause (a) of this Section 9.2; and (ii) the net proceeds of any
rents obtained by Landlord by reletting the Premises, after deducting all of
Landlord’s reasonable expenses in connection with such reletting, including,
without implied limitation, all repossession costs, brokerage commissions,
tenant improvements costs paid or tenant improvement allowances granted, fees
for legal services, and any other expenses of reletting the Premises or
preparing the Premises for the new tenant or tenants (which reletting costs
shall be amortized on a straight-line basis of the term of the new lease and the
only portion allocable to the terminated term of this Lease shall be charged to
Tenant).

41


--------------------------------------------------------------------------------


 

Landlord agrees to use commercially reasonable efforts to relet the Premises
following termination provided, however, that Landlord: (x) may relet the
Premises or any part or parts thereof for a term or terms which may, at
Landlord’s option, be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term, and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to relet same; (y) may make such alterations, repairs and
decorations in the Premises as Landlord, in its sole judgment, considers
advisable or necessary to relet the same, and no action of Landlord in
accordance with the foregoing sub clauses (x) and/or (y), or Landlord’s failure
to relet or to collect the rent through reletting, shall operate or be construed
to release or reduce Tenant’s liability as aforesaid; and (z) shall have no duty
to relet the Premises to a prospective tenant who is also interested in leasing
other space that Landlord (or its affiliate(s)) then has available in the Park.

So long as at least twelve (12) months of the Term remain unexpired at the time
of such termination, in lieu of any other damage of indemnity and in lieu of
full recovery by Landlord of all sums payable under all the foregoing provisions
of this Section 9.2, Landlord may, by written notice to Tenant, at any time
given within thirty (30) days after this Lease is terminated under any of the
provisions contained in Section 9.1, or is otherwise terminated for breach of
any obligation of Tenant and before such full recovery, elect to recover, and
Tenant shall thereupon pay, as liquidated damages, an amount equal to the
aggregate of the Fixed Rent and additional rent accrued under Article IV in the
twelve (12) months ended next prior to such termination (or if the Term has not
yet commenced, the Fixed Rent and additional rent that would be due for said
time period) plus the amount of Fixed Rent and additional rent of any kind
accrued and unpaid at the time of termination and less the amount of any
recovery by Landlord under the foregoing provisions of this Section 9.2 up to
the time of payment of such liquidated damages.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

ARTICLE 10

MISCELLANEOUS

 

10.1         TITLES

The titles of the Articles are for convenience and are not to be considered in
construing this Lease.

10.2         NOTICE OF LEASE

Concurrently with the execution of this Lease, both parties shall execute and
deliver, after the Term begins, a short form of this Lease in the form attached
hereto as Exhibit G.  If this

42


--------------------------------------------------------------------------------


 

Lease is terminated before the Term expires, the parties will execute an
instrument acknowledging the date of termination.

10.3         RELOCATION

Intentionally Deleted.

10.4         NOTICES FROM ONE PARTY TO THE OTHER

No notice, approval, consent requested or election required or permitted to be
given or made pursuant to this Lease shall be effective unless the same is in
writing.  Communications shall be addressed, if to Landlord, at Landlord’s
Address, with a copy to Gloria M. Gutierrez, Esq., The Gutierrez Company, One
Wall Street, Burlington, MA 01803, or at such other address as may have been
specified by prior notice to Tenant and, if to Tenant, at Tenant’s Address, or
at such other place as may have been specified by prior notice to Landlord.  Any
communication so addressed shall be deemed duly served if mailed by registered
or certified mail, return receipt requested, delivered by hand, or by overnight
express service by a carrier providing a receipt of delivery.

10.5         BIND AND INURE

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Landlord named herein and each
successive owner of the Premises shall be liable only for the obligations
accruing during the period of its ownership, said liability terminating as to
future liability upon termination of such ownership and passing to the successor
in ownership.  Neither the Landlord named herein nor any successive owner of the
Premises whether an individual, trust, a corporation or otherwise shall have any
personal liability beyond their equity interest in the Project, and the sales,
rental, insurance and condemnation proceeds therefrom.

10.6         NO SURRENDER

The delivery of keys to any employees of Landlord or to Landlord’s agent or any
employee thereof shall not operate as a termination of this Lease or a surrender
of the Premises.

10.7         NO WAIVER, ETC.

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
or, with respect to such failure of Landlord, any of the Rules and Regulations
referred to in Section 6.1.4, whether heretofore or hereafter adopted by
Landlord, shall not be deemed a waiver of such violation nor prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.  The receipt by Landlord of
Fixed Rent or additional rent with knowledge of the breach of any covenant of
this Lease shall not be deemed a waiver of such breach by Landlord, unless such
waiver be in writing signed by Landlord.  No consent or waiver, express or
implied, by Landlord or Tenant to or of any breach of any agreement or duty
shall be construed as a waiver or consent to or of any other breach of the same
or any other agreement or

43


--------------------------------------------------------------------------------


 

duty.

10.8         NO ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the Fixed Rent and additional
rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed as
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.

10.9         CUMULATIVE REMEDIES

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease.  In addition to the
other remedies provided in this Lease, Landlord or Tenant shall be entitled to
the restraint by injunction of the violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease or to
a decree compelling specific performance of any such covenants, conditions or
provisions.

10.10       PARTIAL INVALIDITY

If any term of this Lease, or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

10.11       RIGHT TO CURE

If Tenant shall at any time default, beyond applicable notice and cure periods,
in the performance of any obligation under this Lease, Landlord shall have the
right, but shall not be obligated, upon five (5) days’ prior notice to Tenant
(except in the event of an emergency where at least verbal notice will be given
as soon as reasonably possible), to enter upon the Premises and to perform such
obligation, notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default.  In performing such obligation, Landlord may make any payment of money
or perform any other act.  All sums so paid by Landlord (together with interest
at the rate set forth in Section 4.3 hereof), and all necessary incidental costs
and expenses in connection with the performance of any such acts by Landlord,
shall be deemed to be additional rent under this Lease and shall be payable to
Landlord immediately on demand.  Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.  Landlord shall not be deemed to be in default of
its obligations unless Landlord fails to perform any covenant, condition or
agreement contained in this Lease and fails to cure the

44


--------------------------------------------------------------------------------


 

nonperformance within a reasonable time under all the circumstances, but not
later than thirty (30) days after receiving written notice of the failure,
provided, however, that if the nature of Landlord’s failure to perform
reasonably requires more than thirty (30) days to cure, then Landlord shall not
be deemed in default if Landlord commences to cure such failure within said
thirty (30) day period and thereafter diligently and in good faith prosecutes
such cure to completion.

10.12       ESTOPPEL CERTIFICATE

Tenant agrees on the Commencement Date, and from time to time thereafter, upon
not less than thirty (30) days’ prior written request by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing in substantially the
form attached hereto as Exhibit B, correcting as appropriate any statements
therein.   Landlord agrees on the Commencement Date, and from time to time
thereafter, upon not less than thirty (30) days’ prior written request by
Tenant, to execute, acknowledge and deliver to Tenant a statement in writing in
substantially the form attached hereto as Exhibit B, correcting as appropriate
any statements therein.

10.13       WAIVER OF SUBROGATION

Landlord and Tenant mutually agree, with respect to any hazard which is covered
by casualty or property insurance then being carried by them, or required to be
carried hereunder (whether or not such insurance is then in effect) to release
each other from any and all claims with respect to such loss; and they further
mutually agree that their respective insurance companies shall have no right of
subrogation against the other on account thereof.  If extra premium is payable
by either party as a result of this provision, the other party shall reimburse
the party paying such premium the amount of such extra premium.

10.14       BROKERAGE

Landlord and Tenant each represent to the other that they have dealt with no
real estate brokers, finders, agents or salesmen in connection with this
transaction, except Studley, Inc., and Richards, Barry Joyce & Partners, LLC
representing Tenant, and Richards, Barry Joyce & Partners, LLC, representing
Landlord (“Brokers”).   Each party agrees to hold the other party harmless from
and against all claims for brokerage commissions, finder’s fees, or other
compensation made by any other agent, broker, salesman or finder as a
consequence of said party’s actions or dealings with such agent, broker,
salesman, or finder.  Landlord agrees to pay a fee to Tenant’s broker pursuant
to a separate agreement.

10.15       COVENANTS INDEPENDENT

Each provision hereof constitutes an independent covenant, enforceable
separately from each other covenant hereof.  To the extent any provision hereof
or any application of any provision hereof may be declared unenforceable, such
provision or application shall not affect any other provision hereof or other
application of such provision.  Tenant acknowledges and agrees that Tenant’s
obligation to pay Fixed Rent and additional rent is independent of any and all
obligations of Landlord hereunder, with the result that Tenant’s sole remedy for
any alleged

45


--------------------------------------------------------------------------------


 

breach by Landlord of its obligation hereunder shall be to commence a judicial
proceeding against Landlord seeking specific performance or damages, except as
provided in this Lease.

10.16       ACCESS

Subject to the terms and provisions of this Lease and all laws applicable to the
Premises, Tenant shall have twenty-four (24) hours, seven (7) days per week,
fifty-two (52) weeks per year, access to the Premises.

10.17       ENTIRE AGREEMENT

This instrument contains the entire and only agreement between the parties as to
the Premises, and no oral statements or representations or prior written matter
not contained in this instrument shall have any force or effect.  This Lease
shall not be modified in any way except by a writing subscribed by both parties.

10.18       GOVERNING LAW

This Lease shall be governed by and construed and enforced in accordance with
the laws and the Courts of the Commonwealth of Massachusetts.

10.19       ADDITIONAL REPRESENTATIONS

Landlord represents and warrants to Tenant as follows:

(a)                                  that Landlord has the right and authority
to enter into this Lease and grant Tenant possession of the Premises and other
rights set forth herein, and that the person executing this Lease has the power
to sign this Lease and bind Landlord hereto; and

(b)                                 that Landlord is the fee simple owner of the
Lot and that Landlord (or its affiliate(s) or an affiliate(s) of The Gutierrez
Company) are the fee simple owners of the Park; and

(c)                                  that the Building (including the Landlord’s
Work) and the Lot will, upon substantial completion of Landlord’s Work and the
Commencement Date hereunder and issuance of all necessary permits and approvals
required to be obtained from any and all necessary governmental agencies prior
to occupancy of the Premises by Tenant, if necessary, including without
limitation, a certificate of occupancy from the Town of Burlington, which allows
Tenant to use and occupy the Building as herein provided, comply with all
dimensional, use, parking, loading and other zoning requirements of the Town of
Burlington, and all applicable building codes and governmental requirements,
including, without limitation, all ADA, local and state requirements and
regulations promulgated thereunder and other applicable laws and rules governing
access to and use of

46


--------------------------------------------------------------------------------


 

                                                facilities by people with
disabilities, including the Massachusetts Architectural Access Board
regulations; and

(d)                                 the Building (including the roof in
accordance with industry standards and all mechanical and electrical systems),
Premises, common areas, and Lot shall be, on the Commencement Date, be in good
operating condition and repair, free and clean of debris, and ready for Tenant’s
use and occupancy; and

(e)                                  that no other tenants of the Building will
be provided within their lease a parking ratio of greater than 3.0 spaces per
1,000 RSF leased throughout the Term (including any extensions hereof), and that
parking shall be free of charge throughout the Term (including any extensions
thereof); and

(f)                                    that Landlord shall, by the Term
Commencement Date, at its cost, repair and/or replace any windows or glazing in
the Premises which, as of this date, show water leakage or have failed in other
ways, including loose or damaged caulking, “fogged” glazing units or glazing
units with failed seals; and

(g)                                 that Landlord has, prior to the date of this
Lease, provided Tenant with full and complete copies of any and all reports or
information regarding any Hazardous Materials previously located or currently
located in, on, under or about the Premises, Building, Lot and Park currently
within its possession.

If any of the foregoing representations are untrue or warranties not satisfied
as of the Term Commencement Date, Landlord shall promptly correct the same, at
its sole cost and expense and not as a Landlord’s Operating Costs following
receipt of written notice from Tenant.

ARTICLE 11

SECURITY

 

     Security in the amount of One Hundred Two Thousand Six Hundred Thirty
Dollars ($102,630.00) shall be delivered by Tenant to Landlord promptly
following the effectiveness of this Lease which shall occur upon the
satisfaction of the conditions set forth in Sections 8.1 and 8.7 above (the
“Security”).  Such Security shall be, at Tenant’s option, in the form of (i)
cash, or (ii) in substantially the form of the sample Letter of Credit attached
hereto as Exhibit I, and shall, if it is in the form of a Letter of Credit, (a)
name the Landlord as its beneficiary, (b) expire not less than one (1) year
after the issuance thereof, and (c) be drawn on an FDIC-insured financial
institution reasonably satisfactory to Landlord.  The Tenant shall have the
right exercisable at any time during the Term hereof to replace any cash
Security with a Letter of Credit, subject to the provisions of Article 11
hereof.  If the initial term of the Letter of Credit will expire, Tenant shall
from time to time, as necessary, renew or replace or amend the original and any
subsequent Letter of Credit no fewer than twenty-five banking (25) days prior to
the expiry date of the Letter of Credit then held by Landlord, and if Tenant
fails to renew or replace or amend said Letter of Credit by not later than
twenty-five (25) banking days prior to expiry date, Landlord may draw upon such
Letter of Credit and hold the proceeds thereof in an account as Security,
without

47


--------------------------------------------------------------------------------


 

interest until Tenant provides to Landlord a replacement letter of credit
complying with the requirements for the original Letter of Credit as set forth
above.

     Landlord may, from time to time, without prejudice to any other remedy, use
all or a portion of the Security to cure any continuing Event of Default,
including any uncured default in connection with any arrearages of Rent, costs
incurred by Landlord to repair damage to the Premises caused by Tenant (subject
to Section 10.13), and any reasonable costs incurred by Landlord to repair
(other than normal wear and tear or damage caused by Landlord, its agents or
employees) the Premises upon termination of this Lease.  Following any such
application of the Security, Tenant shall, within five (5) business days after
receipt of written demand, restore the cash security or letter of credit to its
full amount, as applicable.  Tenant shall not have the right to call upon
Landlord to apply all or any part of the Security to cure any continuing Event
of Default, but such use shall be solely in the discretion of Landlord.  If
there is no continuing Event of Default, at the termination of this Lease, after
Tenant surrenders the Premises to Landlord in accordance with this Lease and all
amounts then due Landlord from Tenant are finally determined and paid by Tenant
or through application of the Security, the balance of the Security, either cash
or the Letter of Credit, as applicable, shall be returned to Tenant and in any
event, within thirty (30) days of expiration of the Term of this Lease and
surrender of the Premises.  If Landlord transfers its interest in the Building
during the Term, Landlord shall assign the Security to the transferee, Landlord
shall notify Tenant of the assignment and thereafter have no further liability
for the return of the Security so transferred to the transferee (as successor
Landlord).  If the Security is in the form of a Letter of Credit, Landlord shall
have no further liability for the return of such Letter of Credit once the
assignee has assumed Landlord’s obligations with respect to the return of the
Letter of Credit and Landlord has notified Tenant of the assignment. Upon any
such delivery, Tenant hereby releases Landlord herein named of any and all
liability with respect to the Letter of Credit, its application and return, and
Tenant agrees to look solely to such grantee or transferee.  It is further
understood that this provision shall also apply to subsequent grantees or
transferees.  Upon request by Tenant, Landlord shall provide Tenant with a copy
of the assignment and assumption or other written documentation that was entered
into to effectuate the transfer of the Letter of Credit.  Landlord shall not be
required to segregate the Security from its other accounts or to pay interest
thereon, as aforesaid.

In the event the Lease is assigned by Tenant, Tenant’s assignee may provide a
replacement Letter of Credit and the original Letter of Credit held by Landlord
shall be returned to Tenant, provided that such Letter of Credit shall remain
subject to all of the terms and conditions of this Article 11.  Landlord shall
deliver the original prior Letter of Credit to the prior tenant simultaneously
upon the delivery of the replacement letter of credit by Tenant’s assignee or as
soon as possible thereafter.

Remainder of Page Intentionally Left Blank

Signature Page to Follow

 

48


--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

TENANT:

 

 

 

LANDLORD:

 

 

 

 

 

ZORAN CORPORATION,

 

 

 

AUBURN-OXFORD TRUST

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Karl Schneider

 

 

 

By:

 

/s/ John A. Cataldo

 

 

 

 

John A. Cataldo,

Duly Authorized Sr. VP, Finance & CFO

 

 

 

as Trustee on behalf of himself and

 

 

 

 

his co-Trustee, and not individually

 

49


--------------------------------------------------------------------------------


 

EXHIBIT “A”

Plan Showing Tenant’s Space

[SEE ATTACHED]

50


--------------------------------------------------------------------------------


 

[g56533kki001.gif]

51


--------------------------------------------------------------------------------


 

[g56533kki002.gif]

52


--------------------------------------------------------------------------------


 

EXHIBIT “B”

ESTOPPEL CERTIFICATE

 

THIS CERTIFICATE is made to _____________________, (the “Bank”) with respect to
a lease between Auburn-Oxford Trust (“Landlord”) and the undersigned, covering a
building located at One Wall Street, Burlington, Massachusetts, such lease being
dated January ____, 2007 [as amended] (the “Lease”).

The undersigned has been advised that the Bank is about to enter into a
transaction whereby the Bank is making a loan secured by the aforesaid real
estate and the Lease to the undersigned, and under which the Bank may acquire an
ownership interest in such real estate.  In connection with this transaction,
the entire interest of the Landlord under the Lease to the undersigned will be
assigned to the Bank.  The undersigned acknowledges that the Bank is and will be
relying upon the truth, accuracy and completeness of this letter in proceeding
with the transaction described above.

The undersigned, for the benefit of the Bank, their successors and assigns,
hereby certifies, represents, warrants, agrees and acknowledges that:

1.                                       The Lease is in full force and effect
in accordance with its terms without modification or amendment except as noted
below and the undersigned is the holder of the Tenant’s interest under the
Lease.

2.                                       Except as noted below, the undersigned
is in possession of all of the Premises described in the Lease under and
pursuant to the Lease and is doing business thereon; and the Premises are
completed as required by the Lease.

3.                                       Except as noted below, the undersigned
has no claims or offsets with respect to any of its obligations as Tenant under
the Lease, and neither the undersigned nor the Landlord is claimed to be in
default under the Lease.

4.                                       Except as noted below, the undersigned
has not paid any rental or installments thereof in advance of the due date as
set forth in the Lease.

5.                                       Except as noted below, the undersigned
has no notice of prior assignment, hypothecation or pledge of rents of the Lease
or the Landlord’s interest thereunder or of the Tenant’s interest thereunder.

6.                                       The Term of the Lease has commenced and
is presently scheduled to expire on ___________.  If there are any rights of
extension or renewal under the terms of the Lease, the same have not, as of the
date of this estoppel, been exercised.

7.                                       Until such time as the Bank shall
become the Landlord, if the undersigned should assert a claim that the Landlord
has failed to perform an obligation to the undersigned under the terms of the
Lease or otherwise, notice thereof shall

53


--------------------------------------------------------------------------------


 

                                                promptly be furnished to the
Bank at the following address: __________________________; and the undersigned
agrees that the undersigned will not exercise any rights which the undersigned
might otherwise have on account of any such failure until notice thereof has
been given to the Bank, and the Bank has had the same opportunity to cure any
such failure as the Landlord may have under the terms of the Lease.

8.                                       Each of the statements set forth in
Paragraphs 1 through 7 are true, accurate and complete except as follows (state
specifically any exception):

DATED:

 

 

 

 

 

ATTEST:

 

Zoran Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

54


--------------------------------------------------------------------------------


 

EXHIBIT “C”

PRELIMINARY PLANS AND OUTLINE SPECIFICATIONS

OF LANDLORD’S WORK

 

(TENANT IMPROVEMENT WORK FOR PREMISES)

See attached Preliminary Plans and the outline specifications set forth below

GWB Partitions

·                  All partitions to be 3 5/8” studs 24” o.c. with 5/8” GWB on
each side to 6” above ceiling.

 

·                  Full height partitions (to deck above) at: Conference Rooms,
Training Room, V.P. offices, enclosed labs and computer room/lab with sound
insulation.  Walls at corridors, storage rooms (unoccupied areas) do not need
full height partitions.

 

Flooring

·                  General flooring to be carpet tile.  Include an allowance of
$35/S.Y. to furnish and install.

 

·                  Upgrade flooring at V.P. offices, large conference rooms and
training room to $40/S.Y. to furnish and install.

 

·                  VCT flooring (Armstrong Standard Excellon) at enclosed labs,
storage rooms, computer room/lab, utility rooms and lunch room.

 

·                  Include 4” vinyl base at all vertical surfaces

 

·                  The total allowance for all the flooring and base is
$191,000.00.

 

Wall Treatment

·                  Painted GWB eggshell finish all areas.

 

·                  Fabric-wrapped panels to be F&I by Tenant.

 

·                  Include an allowance of $6,000.00 to F&I.  200 S.F. of

wood panels at the lobby/reception.

 

Ceiling

·                  2x2x5/8 reveal edge ACT Armstrong #704 in a standard “T”
grid.   l Manufacturers Standard White finish.

 

·                  Includes an allowance of $6,000 to F&I 1,500 S.F. of GWB
ceilings or/and soffits.

 

Doors/Frames&Glazing

·                  Entrance doors, frames to be 3’-0” x 8’-4” plain sliced Red
Oak Factory finished door in a K.D. hollow metal frame w/heavy duty lever handle
lockset, 2 pair bb hinges, door stop and electric strike.

 

·                  Interior doors and frames to be 3’0”x7’0” plain sliced Red
Oak Factory finished door in a K.D. hollow metal frames w/heavy duty latchset, 1
½ pair hinges and door stop.

 

·                  Side lights to be 2’x7’ welded hollow metal frame painted
with ¼” clear safety glass and vertical blind at all offices, conference rooms
and training room.  An allowance of $36,000.00 is included for 48 sidelights.

 

55


--------------------------------------------------------------------------------


 

Millwork

·                  Includes an allowance of $36,000.00 for plastic laminate
countertops and base cabinets at mail room, copy room and pantry.  Includes
adjustable malamene shelving above counters in the mail and copy rooms and
overhead plastic laminate cabinets in the pantry.  Allowance also includes coat
closet pole and shelf and adjustable shelving.

 

Specialties

 

·                  Includes an allowance of $18,000.00 for recessed ceiling
mounted projection screens.

 

·                  Includes and allowance of $3,000.00 for appliances.

 

·                  Includes an allowance of $6,000.00 to add card readers to
three existing elevators.  Card Readers and wiring by Tenant’s security
subcontractor.

 

·                  Marker Boards will be provided by Tenant’s subcontractor.

 

·                  Video Conference Infrastructure will be provided by Tenant’s
subcontractor.

 

·                  Card Readers security system to be provided by Tenant’s
subcontractor.

 

·                  Systems Furniture to be provided by Tenant’s subcontractor.

 

·                  Furniture will be provided by Tenant’s subcontractor.

 

·                  Voice and Data Equipment and wiring to be provided by
Tenant’s subcontractor.

 

Electrical Lighting

·                  Linear Pendant Indirect-Large Conference Rooms, “A” (VP)
Offices.

 

·                  2x4 and 2x2 Recessed Indirect — Open Office areas. “B”
Offices, Pantry Areas, Training Room, Med&Small Conference Rooms.

 

·                  2x4 Recessed Indirect — Enclosed Labs.

 

·                  2x4 Recessed Acrylic Lens — Storage, Computer Room.

 

·                  Dimming Systems for Large Conf&Training Rooms.

 

·                  Includes and allowance of $100,000.00 for lighting fixtures
with lamps and the lighting controls which consist of programmable lighting
relay control panels and occupancy sensors.  Also included are cast aluminum
L.E.D. exit signs.  This allowance is for the material including sales tax not
for the installation.

 

·                  Specialty lighting for lobby/reception is included in the
lighting fixture allowance.

 

·                  Includes an allowance of $7,500.00 for wiring special purpose
LAB receptacles and/or equipment.

 

·                  Maintained lighting levels shall be in accordance with the
Illuminating Engineering Society of North America 9th Edition.

 

Power

·                  Distribution system panelboards, cables and circuit breakers
shall be sized for present loads and future allowance.  Future allowance shall
include 20% spare/space for future feeder and branch circuit breakers in all 
panelboards.

 

·                  Unless otherwise specially approved, all new wiring will be
concealed.

 

·                  The minimum wire size for power will be #12 AWG.

 

·                  Ground fault protection for receptacles will be provided in
accordance with National Electric Code requirements.

 

56


--------------------------------------------------------------------------------


 

·                  All interior receptacles shall be commercial grade, white
thermoplastic with brushed stainless steel plates.

 

·                  Provide one single pole 10-amp circuit breaker per 120 gross
S.F. for general office loads and miscellaneous power.  One duplex wall
receptacle shall be provided for every 500 square feet of open office area. 
Each enclosed office and conference rooms shall be provided with three duplex
receptacles.

 

·                  Provide four (4) standard 120 volt duplex wall outlets at
each lab.  Provide Eight (8) standard 120 volt duplex wall outlets at the large
lab and the computer room.

 

·                  A single common ground or grounding bus shall be provided for
the entire Premises.

 

·                  Lighting control panels shall be provided for control of open
area lighting in lobbies and open office spaces.  System shall be provided with
low voltage override switches to control zones for “after hours” use.

 

·                  Occupancy sensors should be provided for enclosed offices,
conference rooms, etc, to achieve compliance with the automatic lighting shutoff
requirements of the Massachusetts Energy Code.

 

·                  Wall mounted occupancy sensor switches will be provided in
all full heights offices in conformance with The Massachusetts Energy Code.

 

·                  All emergency life safety egress lighting in exist corridors
will be connected to the existing base building life safety system.

 

·                  Exit lights and emergency path of egress lighting will be
provided in quantities in accordance with applicable codes.

 

·                  Exit signs will be LED type.

 

·                  New fire alarm devices shall be provided in compliance with
all applicable codes and authorities having jurisdiction.  New devices shall
match building standard.

 

·                  Smoke detectors will be installed in new tel/data rooms and
electric rooms and will be connected to remote indicating lights located outside
of the rooms.

 

·                  Telephone/data closets will have plywood backboards and
ground bar.

 

·                  Fire alarm interface shall be provided to unlock all doors
during fire alarm notification evacuation if required by code.

 

·                  Provide tel/data/power floor boxes in each large and Medium
Conference Room.

 

Plumbing

·                  Includes an allowance of $7,000 to provide stainless steel
sink at Pantry areas with water connections for ice maker and coffee service.

 

Mechanical

·                  The HVAC system will be sized to maintain indoor conditions
of 75º Fdb at 50% relative humidity during summer conditions and  70º Fdb (no
humidity control) under heating conditions.  Use outdoor conditions as published
in the 1997 ASHRAE Fundamentals Handbooks, 1% conditions for cooling and
dehumidification design and 99.6% conditions for heating design.

 

·                  Ductwork will be galvanized sheet metal, low and medium
pressure, in accordance with SMACNA standards.

 

·                  Interior partitioned offices shall have at least one
temperature zone per 10 offices.

 

·                  Perimeter partitioned offices shall have at least one
temperature zone per 5 offices.

 

57


--------------------------------------------------------------------------------


 

·                  Corner offices shall be provided with their own temperature
control zone.

 

·                  Conference rooms shall be provided with their own temperature
control zone, separate exhaust fans and acoustically lined transfer ducts for
return air.

 

·                  Testing and balancing of the system will be performed by a
certified contractor.

 

·                  Includes a Sanyo 36,000 BTU (3 Tons A/C) wall mounted air
conditioning unit for the computer room.

 

·                  Air conditioning for the labs will be provided by the “House”
system.

 

Telecommunications

·                  Provide a plaster ring and pull string for each tel/data
outlet.

 

·                  Provide (2) locations per each office.

 

·                  Provide a minimum of (1) jack location for any room or work
area not noted above.

 

·                  Provide a minimum of (10) jack locations for each Enclosed
Lab.

 

·                  Provide power/data floor boxes in each Large Conference Room.

 

·                  Provide (12) power/data floor boxes in Training Room.

 

·                  Any floor feeds shall be in conduit in the spaces below the
tenant’s floor.

 

·                  Provide plywood backboards in telephone rooms and data
closets.

 

·                  Provide “rings & strings” from recessed wall junction boxes
to points above the ceiling for each tel/data outlet, at a minimum one per 500
square feet of open floor area.

 

·                  Cableways shall be provided to link the main telephone/data
room to the building data closets.

 

58


--------------------------------------------------------------------------------


 

EXHIBIT “C-1”

LIST OF LANDLORD’S WORK

(BASE BUILDING)

 

In addition to the work contemplated by the plans and specifications attached as
Exhibit C and to provide additional detail that may not be included in such
plans and specifications, Landlord shall perform the following work on or before
the Commencement Date at its sole cost and expense and not as a Landlord’s
Operating Cost:

·                  Inspect the roof, present evidence to Tenant of current
condition, describe all necessary repairs and perform such repairs to the roof
in a manner consistent with industry standards for such roofs.

·                  Ensure that all mechanical and electrical systems in the
Building are in good working order as of the Commencement Date and present to
Tenant records of such systems’ condition and evidence of all maintenance and
repairs has been performed.

·                  Perform all work necessary to achieve ADA compliance.

·                  Repair and replace any windows or glazing which show water
leakage or have failed in other ways including loose or damaged caulking,
“fogged” glazing units or glazing units with failed seals.

·                  Renovate the existing rest rooms on both the 3rd and
4th floors of the Building in accordance with specifications consistent with
comparable first class office buildings in the Burlington, Massachusetts market,
which will include, at a minimum, upgrading of the floors, walls, ceiling
finishes, and lighting of such rest rooms.

·                  Renovate the common lobby and hallway on the 4th floor of the
Building, including new carpeting, lighting, wall paint/covering, door finishes
and hardware, and ceilings in accordance with specifications consistent with
comparable first class office buildings in the Burlington, Massachusetts market.

·                  Refinish/repaint the elevator doors and frames on the 3rd and
4th floors of the Building.

·                  Replace or re-finish window sills in the Premises, as
necessary.

·                  Provide new window treatments for the Premises, as necessary.

·                  Exterior landscaping, including pruning and tree removal
required to maximize Tenant’s views from the Premises.

 

59


--------------------------------------------------------------------------------


 

EXHIBIT C-2

Additional Work

1.

 

Computer room systems including supplemental air conditioning (beyond what is
included within Landlord’s Work), UPS systems, and gaseous fire suppression
equipment.

2.

 

Network equipment including racks, cable management and server equipment

3.

 

Audio visual equipment including projectors, motorized screens and speaker
systems.

4.

 

Videoconferencing systems

5.

 

Enclosed lab supplemental air conditioning

6.

 

Lobby reception station

7.

 

Security system and access control devices

8.

 

Systems furniture

9.

 

Appliances

10.

 

Emergency Generator — Subject to the following provision: Subject to the
provisions hereinafter provided, Tenant

shall have the right, at no additional charge, to place a generator and fuel
supply on the Lot, at Tenant’s sole cost and expense. Subject to all applicable
law, matters of title and the consent of Landlord and the first floor tenant,
not to be unreasonably withheld, conditioned or delayed, Tenant has the right to
install the same. The size and location of the installation shall not be
unreasonably withheld or delayed by Landlord. All installations shall be in
accordance with sound construction practices, and in accordance with applicable
law, and in a good and workmanlike manner, and shall not materially interfere
with other tenants of the Building or Park or decrease the number of parking
spaces on the Lot. The cost of any environmental review of the proposed
equipment shall be at Tenant’s expense. Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all liability or loss arising (except
as a result of the negligence or willful misconduct or Landlord, its agents,
employees or contractors) from or out of the installation, use or removal of
such generator and fuel supply. Upon expiration of the Term, Tenant shall be
responsible for the removal of the same and for repairing any damage caused
therefrom. This Section shall survive the expiration or earlier termination of
this Lease.

 

Note: Some items may be installed by Tenant’s contractors prior to Commencement
Date

 

60


--------------------------------------------------------------------------------


 

EXHIBIT C-3

Zoran Relocation Project Schedule

[SEE ATTACHED]

 

61


--------------------------------------------------------------------------------


 

[g56533kki003.gif]

62


--------------------------------------------------------------------------------


 

EXHIBIT “D”

LANDLORD’S SERVICES

I.              CLEANING

A.            Building Lobbies and Common Areas

1.                                       Entrance doors and partition glass to
be cleaned nightly.  Wipe down frames and fixtures as needed.

2.                                       Remove entrance mats and clean sand and
dirt from pits and floors, clean and replace mats nightly.

3.                                       Floors to be swept and washed nightly. 
Maintain a high luster finish following manufacturer’s specifications.

4.                                       Walls to be dusted and spot cleaned as
necessary, thoroughly washed twice a year.

5.                                       Empty and wipe clean trash receptacles
nightly including exterior smoker’s stations.

6.                                       Dust, with treated cloth, security
desks, window sills, directory frames, planters, etc., nightly.

7.             Clean director glass nightly.

8.                                       Vacuum all carpeted areas nightly,
treat and spot clean stains, clean fully as needed.

9.                                       Vinyl tile floors to be dry mopped
nightly, spot washed with clean water as needed and spray buffed weekly.

10.                                 Sweep all stairwells in building nightly and
keep in clean condition, washing same as necessary.

11.                                 Do all high dusting (not reached in nightly
cleaning) quarterly, which includes the following:

(a)           Dust all pictures, frames, charts, graphs and similar wall
hangings.

(b)                                 Dust exposed piped, ventilation and air
conditioning grilles, louvers, ducts and high molding, as needed.

63


--------------------------------------------------------------------------------


 

12.                                 Clean and maintain luster on ornamental
metal work as needed within arm’s reach.

13.                                 Dust all drapes and blinds as needed.

14.                                 Wash and disinfect drinking fountains using
a non-scented disinfectant nightly.  Polish all metal surfaces on the unit
nightly.

15.                                 Strip and wax all resilient tile floors
yearly.

16.                                 Shampoo all common area carpets at
additional contract price at least once per year.

B.                                    Lavatories — Nightly

1.                                       Empty paper towel receptacles, bag and
transport waste paper to designated area, disinfect receptacle and add new
liner.

2.                                       Empty sanitary napkin disposal
receptacles, bag and transport waste, disinfect receptacle and add new liner.

3.                                       Refill toilet tissue, hand towel
dispensers, and sanitary napkin dispensers.

4.                                       Scour, wash and disinfect all basins,
bowls and urinals using non-scented disinfectants.

5.                                       Wash, disinfect and wipe dry both sides
of toilet seat using non-scented disinfectants.

6.                                       Wash and polish all mirrors, counters,
faucets, flushometers, bright work and enameled surfaces.

7.                                       Spot clean toilet partitions, doors,
door frames, walls, lights and light switches.

8.                                       Remove all cobwebs from walls and
ceilings.

9.                                       Sweep and wash all floors, using proper
non-scented disinfectants.

10.                                 Add water to floor drains weekly, disinfect
monthly.

11.                                 Turn off lights.

64


--------------------------------------------------------------------------------


 

C.                                    Elevators — Nightly

1.                                       Thoroughly clean walls.

2.                                       Wipe clean control panels, door frames
and mirrors.

3.                                       Vacuum cab and floor door tracks.

4.                                       Vacuum floors, shampoo as needed, wash
stone floors.

5.                                       Dust ceilings.

D.                                    General Cleaning (Monday through Friday —
Holidays Excluded)

Tenant Areas Nightly — Unless Noted

 

1.                                       Empty and clean all waste receptacles
nightly and remove waste paper and waste materials, including folded paper boxes
and cartons, to designated area.  Replace liners as needed.  Check and wash
waste baskets if soiled.  Abnormal waste removal (e.g. computer installation
paper, bulk packaging, wood or cardboard crates, refuse from cafeteria
operation, etc.) shall be Tenant’s responsibility.

2.                                       Weekly hand dust with treated cloth and
wipe clean or feather dust[er] all accessible areas on furniture, desks, files,
telephones, fixtures and window sills.

3.                                       Clean all table tops and tenant
entrance glass.  Spot clean partitions.

4.                                       Spot clean all walls, door frames and
light switches.

5.                                       Wipe clean and polish all bright metal
work as needed within arm’s reach.

6.                                       All stone, ceramic, tile, marble,
terrazzo and other unwaxed flooring to be swept, using approved dust-down
preparation.

7.                                       All wood, linoleum, rubber asphalt,
vinyl and other similar type of floors to be swept, using approved dust-down
preparation and mopped or cleaned with dry system cleaner nightly.

8.                                       Reception areas, halls, high traffic
areas to be vacuumed nightly.

9.                                       Offices and cubicles to be spot
vacuumed nightly.  Complete vacuum weekly.

10.                                 Spot clean carpet stains.

65


--------------------------------------------------------------------------------


 

11.                                Wash and clean all water fountains and
coolers nightly.  Sinks and floors adjacent to sinks to be washed nightly.

12.                                 Dust blinds as needed.

13.                                Vinyl tile floors to be dry mopped nightly,
spot washed with clean water as needed and spray buffed every two weeks.

14.           Start dishwasher. (To be billed separately by Landlord to Tenant)

15.           Wipe down microwaves. (To be billed separately by Landlord to
Tenant)

16.                                Wash whiteboards with whiteboard cleaner
supplied by Tenant. (To be billed separately by Landlord to Tenant)

E.                                      Common Showers

1.                                       Wash shower walls and floors nightly,
using proper non-scented disinfectants.

2.                                       Clean and disinfect shower curtains
weekly.

3.                                       Scrub showers with bleach weekly.

4.                                       Wash tile walls with proper grout
cleaning compound as needed.

5.                                       Add water to floor drains weekly,
disinfect monthly.

6.                                       Turn off lights.

Note:  Landlord agrees that the aforesaid janitorial/general management services
under this Section I shall be provided to all multi-tenant/single tenant floors
and the costs (i.e. the initial costs only as such costs can increase over the
Term) thereof are included in the Base Year Operating Costs.

II.            HEATING, VENTILATING AND AIR CONDITIONING

1.                                       Heating, ventilation and air
conditioning as required to provide reasonably comfortable temperatures for
normal business day occupancy (except holidays), Monday through Friday, from
8:00 AM to 6:00 PM, and Saturday from 8:00 AM to 1:00 PM, if so requested by
Tenant, by providing at least 24 hours notice.  HVAC services beyond the
aforesaid hours of operation can be made available to

66


--------------------------------------------------------------------------------


 

                                                Tenant, if so requested by
Tenant, by providing at least 24 hours prior written notice and at a cost of
$25.00 per hour per unit.

2.                                       Maintenance on any additional or
special air conditioning equipment, and the associated operating cost thereof,
will be at Tenant’s expense.

III.           WATER

Hot water for lavatory and kitchen purposes and cold water for drinking,
kitchen, lavatory and toilet purposes.

IV.           ELEVATORS

Elevators for the use of all tenants and the general public for access to and
from all floors of the Building, programming of elevators (including, but not
limited to, service elevators), shall be as Landlord from time to time
determines best for the Building as a whole.

V.            SECURITY/ACCESS

Twenty-four (24) hour entry to the Building is available to Tenant and Tenant’s
employees, after normal Building hours of operation.  Tenant shall have
unrestricted access to its Premises at all times, and not just during normal
building hours and operation.  All security within the Premises shall be the
responsibility of the Tenant and Tenant shall have the right to control its
space, including the right to install additional security measures.

VI.           BUILDING HOURS

Normal building hours of operation are Monday through Friday from 8:00 AM to
6:00 PM.  The Building operates on Saturday from 8:00 AM to 1:00 PM, with access
to the Building subject to the provisions as outlined in Item V contained
herein.  Except for the heating, ventilating and air conditioning system, which
operates in accordance with the schedule as described in Item II contained
herein, all Building systems, including but not limited to electrical,
mechanical, elevator, fire safety and sprinkler, and water, operates 24 hours
per day, 7 days per week, subject to repairs, failures and interrupted service
beyond Landlord’s control.

VII.                             CAFETERIA, VENDING AND PLUMBING
INSTALLATIONS/INTERIOR LAVATORIES AND SHOWERS

67


--------------------------------------------------------------------------------


 

1.                                       Except as expressly set forth in this
Exhibit, any space to be used primarily for lunchroom or cafeteria operation
within the Premises shall be Tenant’s responsibility to keep clean and
sanitary.  Cafeteria, vending machines or refreshment service installations by
Tenant must be approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed.  All maintenance, repairs and
additional cleaning necessitated by such installations shall be at Tenant’s
expense.

2.                                       Tenant is responsible for the
maintenance and repair of plumbing fixtures and related equipment installed in
the Premises for its exclusive use (such as in coffee room, cafeteria or
employee exercise area within the Premises), except for the Base Building
restrooms which Landlord shall maintain on multi-tenant and single tenant
floors.

VIII.        SIGNAGE

Tenant shall be entitled to the Building’s standard signage at Tenant’s main
entry and on the Building’s lobby directories.  See also Section 6.1.20.

IX.           ELECTRICITY

Tenant shall, in addition to paying Fixed Rent, pay for all electricity consumed
in the Premises during the Term pursuant to a Landlord installed electric
sub-meter or check meter to measure Tenant’s actual usage consumed within the
Premises.  Tenant shall reimburse Landlord for any costs of such electricity
(without any mark-up) on a monthly basis, specifically within thirty (30) days
upon receipt of Landlord’s invoice therefor.  Common area electricity and
Building HVAC electric charges are included in the Landlord’s Operating Costs
set forth in Section 4.2 of this Lease.

Tenant’s use of electrical service in the Premises shall not at any time exceed
the capacity of any of the electrical conductors or other equipment in or
otherwise serving the Premises or the Building standard, as hereinafter
provided.  To ensure that such capacity is not exceeded and to avert possible
adverse effects upon the Building’s electrical system, Tenant shall not, without
at least thirty (30) days prior written notice to and consent of Landlord as set
forth in Section 6.1.15 of the Lease in each instance, connect to the Building
electric distribution system any fixtures, appliances or equipment which
operates on a voltage in excess of 277/480 volts nominal, or make any alteration
or addition to the electric system of the Premises.  In the event Tenant shall
use (or request that it be allowed to use) electrical service in excess of that
reasonably deemed by Landlord to be standard for the Building, Landlord may
condition its consent to such service upon such conditions as Landlord
reasonably requires (including, but not limited to, the installation of utility
service upgrades, sub-meters, air handlers or cooling units), and all such
additional usage (except to the extent prohibited by law), installation and
maintenance thereof shall be paid for by Tenant, as additional rent, upon
Landlord’s demand, so long as no other tenants are receiving excess usage.

68


--------------------------------------------------------------------------------


 

It is understood that the electrical generated service to the Premises may be
furnished by one or more generators of electrical power and that the cost of
electricity may be billed as a single charge or divided into and billed in a
variety of categories, such as distribution charges, transmission charges,
generation charges, congestion charges, public good charges, and other similar
categories, and may also include a fee, commission or other charge by an
unaffiliated broker, aggregator or other intermediary for obtaining or arranging
the supply of generated electricity.  Landlord shall have the right to select
the generator of electricity to the Premises and to purchase generated
electricity for the Premises through a broker, aggregator or other intermediary
and/or buyers group or other group and to change the generator of electricity
and/or manner of purchasing electricity from time to time. Under no
circumstances shall Landlord charge Tenant any mark-up on electricity provided
to the Premises, Building or Park.

If Landlord successfully undertakes activities for the purpose of reducing
Tenant’s operating costs (such as negotiating an agreement with a utility or
another energy generator or engaging an energy consultant or undertaking
conservation or other energy efficient measures that may require capital
expenditures), the reasonable out of pocket costs and expenses associated with
such actions shall be included in Landlord’s Operating Costs (subject to the
provisions of Section 4.2) [including, but not limited to, brokers’ commissions
and legal fees, but excluding capital expenditures, which shall be amortized as
set forth in Section 4.2 of the Lease]).

As used herein, the term “generator of electricity” shall mean one or more
companies (including, but not limited to, an electric utility, generator,
independent or non-regulated company) that provides generated power to the
Premises or to the Landlord to be provided to the Premises, as the case may be.

X.            OTHER UTILITIES

Tenant shall be responsible for the payment of all other utilities consumed by
Tenant in the Premises, including telephone, cable, and other communications. 
Tenant shall pay for such consumption directly to the provider of such
utilities.

 

69


--------------------------------------------------------------------------------


 

EXHIBIT E

RULES AND REGULATIONS

 

1.                                       The entrance, lobbies, passages,
corridors, elevators and stairways shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees, and visitors, or be
used by them for any purpose other than for ingress and egress to and from the
Premises.  The moving in or out of all safes, freight, furniture, or bulky
matter of any description must take place during the hours which Landlord may
reasonably determine from time to time.  Landlord reserves the right to inspect
all freight and bulky matter to be brought into the Building and to exclude from
the Building all freight and bulky matter which violates any of these Rules and
Regulations or the Lease of which these Rules and Regulations are a part.

2.                                       No curtains, blinds, shades, screens,
advertisements, or signs, other than those furnished by Landlord, shall be
attached to, hung in, or used in connection with any window or door of the
Premises without the prior written consent of the Landlord.  Interior signs on
doors shall be painted or affixed for Tenant by Landlord or by sign painters
first approved by Landlord, at the expense of Tenant, and shall be of a size,
color and style reasonably acceptable to Landlord.

3.                                       Tenant shall furnish Landlord with
master keys or access devices for any security (door access) system provided and
installed by Tenant, so long as the same has been approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  Tenant
shall be allowed to place additional locks or bolts upon doors and windows
within the Premises, as long as Tenant provides master keys to Landlord as
aforesaid as these additional locks and bolts could prove to be a hindrance to
Landlord providing building services, such as cleaning and maintenance.  Tenant
must, upon the termination of its tenancy, remove all additional locks and bolts
and restore all original door hardware (unless Landlord has approved the
installation of such hardware and notified Tenant at the time that Landlord
approved the hardware that the hardware need not be removed upon the expiration
or earlier termination of the Lease) and provide Landlord all Building keys
either furnished to or otherwise procured by Tenant; and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the reasonable
replacement cost thereof.

4.                                       Canvassing, soliciting and peddling in
the Building, or on the Lot or in the Park if applicable, are prohibited, and
Tenant shall cooperate to prevent the same.

5.                                       Tenant shall comply with all reasonably
necessary security measures from time to time established by Landlord for the
Building or Park, if applicable.

6.                                       Tenant agrees that there shall be no
smoking allowed anywhere in the Premises or Building.

70


--------------------------------------------------------------------------------


 

7.                                       No animals, with the exception of
“assistance animals” (e.g., seeing eye dogs) shall be brought into the Building
by Tenant, Tenant’s agents, servants, employees, invitees, subtenants and
assigns.

8.                                       Users of any common fitness room or
shower facilities within the Building (if applicable) shall only place a lock on
a locker only during the time they are using the fitness, locker room and/or
shower facilities.

71


--------------------------------------------------------------------------------


 

EXHIBIT “F”

OPTIONS TO EXTEND

The Tenant has the options to extend the Initial Term of this Lease for two (2)
successive five (5) year term(s) (each an “Extended Term” or collectively, the
“Extended Terms”), the exercise of which shall automatically extend the Term of
this Lease without the necessity of additional documentation.  So long as there
does not exist any continuing, uncured Event of Default hereunder at such time
of exercise, the option to extend the first Extended Term shall be deemed to
have been exercised by Tenant’s notification to Landlord that it elects to
exercise its option to extend at least twelve (12) months, but not more than
eighteen (18) months, prior to the end of the Initial Term hereunder and, as to
the second Extended Term, at least twelve (12) months, but not more than
eighteen (18) months, prior to the end of the first Extended Term.  The Extended
Term(s) shall be upon the same terms and conditions as are set forth in this
Lease, including, without limitation, the Tenant’s obligations to pay Operating
Cost Escalation as set forth in Section 4.2, except that (i) there shall be no
additional option to extend after the termination of the second Extended Term or
the failure to exercise the first or second option, as applicable option,
whichever shall first occur, (ii) the annual Fixed Rent for the Extended Terms
shall be equal to ninety-five percent (95%) of the Market Rent (as defined in
and determined in accordance with Exhibit H), and (iii) there shall be no
allowances, abatements or initial rental concessions as may have been provided
for herein with respect to the Initial Term and (iv) the Base Year Operating
Costs for such Extended Term shall be the amount of Landlord’s Operating Costs
for the calendar year ending December 31 of the first year of such Extended Term
(grossed up to reflected 95% occupancy as set forth in Section 4.2). 
Notwithstanding the foregoing, in no event, however, shall the annual Fixed Rent
for the first Extended Term be less than the annual Fixed Rent and additional
rent payable during the last year of the Initial Term (after taking into account
the free rent and other concessions applicable to the Initial Term, which for
such purposes shall be amortized on a straight line basis over the Initial
Term), and in no event shall the annual Fixed Rent for the second Extended Term
be less than the annual Fixed Rent and additional rent payable during the last
year of the first Extended Term.

72


--------------------------------------------------------------------------------


 

EXHIBIT “G”

NOTICE OF LEASE

 

In accordance with the provisions of Massachusetts General Laws (Ter. Ed.)
Chapter 183, Section 4, as amended, notice is hereby given of a certain lease
(hereinafter referred to as the “Lease”) dated as of February __, 2007 by and
between Arturo J. Gutierrez and John A. Cataldo, as trustees of Auburn-Oxford
Trust, u/d/t dated October 19, 1983, and recorded with the Middlesex South
Registry District of the Land Court as Document No. 652932 (hereinafter referred
to as “Landlord”) and Zoran Corporation, a Delaware corporation (hereinafter
referred to as “Tenant”).

W I T N E S S E T H:

1.                                       The address of the Landlord is c/o The
Gutierrez Company, One Wall Street, Burlington, Massachusetts 01803.

2.             The address of the Tenant is  1390 Kifer Road, Sunnyvale,
California 94086.

3.             The Lease was executed on February __, 2007.

4.                                       The Term of the Lease is a period of
ten (10) years beginning on the Commencement Date determined in accordance with
Section 3.2 of the Lease, currently scheduled for August 1, 2007.

5.                                       Subject to the provisions of the Lease,
the Tenant has the option to extend the Term of the Lease for two 5-year term
pursuant to Exhibit “F” of the Lease.

6.                                       The demised premises is approximately
54,736 square feet within a six-story building containing approximately 192,000
rentable square feet located at One Wall Street, Burlington, Massachusetts 01803
(the “Building”), and the areas of which are the subject of all appurtenant
rights and easements set forth in Section 2.1 of the Lease.  Tenant has a right
of first refusal on space on floors 4 and 5 of the Building, in accordance with
the terms of the Lease.

7.             The lot upon which the Building is located is described in
Exhibit “A” attached.

This Notice of Lease has been executed merely to give notice of the Lease, and
all of the terms, conditions and covenants of which are incorporated herein by
reference.  The parties hereto do not intend this Notice of Lease to modify or
amend the terms, conditions and covenants of the Lease which are incorporated
herein by reference.

73


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Notice of Lease
as of this ___ day of _____________, 2007.

LANDLORD:

 

AUBURN-OXFORD TRUST

 

 

 

By:

 

 

 

Arturo J. Gutierrez, as trustee

 

 

in his capacity as said trustee

 

 

and not individually

 

 

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS

On this ____ day of ____________, 2007, before me, the undersigned notary
public, personally appeared Arturo J. Gutierrez, as Trustee of Auburn-Oxford
Trust, proved to me through satisfactory evidence of identification, which was
personal knowledge of the undersigned, to be the person whose name is signed on
the preceding or attached document(s), and acknowledged to me that he signed it
voluntarily for its stated purpose.

(official seal)

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

ZORAN CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

74


--------------------------------------------------------------------------------


 

STATE OF ________________

County of _________________________

 

On this _______ day of ______________, 2007, before me, the undersigned notary
public, personally appeared ___________________________, the _________________
of Zoran Corporation, proved to me through satisfactory evidence of
identification, which was o photographic identification with signature issued by
a federal or state governmental agency, o oath or affirmation of a credible
witness, o personal knowledge of the undersigned, to be the person whose name is
signed on the preceding or attached document(s), and acknowledged to me that
he/she signed it voluntarily for its stated purpose.

 

 

(official seal)

 

 

Notary Public

 

75


--------------------------------------------------------------------------------


 

EXHIBIT “A” TO EXHIBIT “G”

A parcel of land with the buildings and improvements thereon located off of
Cambridge Street and Wall Street in Burlington, Middlesex County, Massachusetts,
being shown as Lot 15B on the plan entitled “Plan of Land in Burlington,
Massachusetts (Middlesex County)” prepared for Auburn-Oxford Trust, Scale 1” =
40’ dated November 23, 1999 by The BSC Group, Inc., which plan is recorded with
the Middlesex South Registry of Deeds as Plan No. 20 of 2000.  Portions of said
Lot 15B are registered land being Lot 3 and Lot 4 as shown on Land Court Plan
34820A and Lot 5 as shown on Land Court Plan 24820B.

76


--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

MARKET RENT

The market rent for the Premises shall mean the then fair market rent for the
Premises for the applicable Extended Term, including annual increases (if any),
being charged at the time for renewals similar in kind for similar office/R&D
buildings in the area, taking into account the location, age and condition of
the buildings, lease term length, inducements (e.g., improvement allowances,
rent concessions, etc.), brokerage commissions and all other relevant factors
(the “Market Rent”).  Market Rent shall be determined as follows:

(a)                                  The Market Rent shall be proposed by
Landlord within fifteen (15) days of receipt of Tenant’s notice that it intends
to exercise its option to extend the Term as specified in Exhibit F, which such
proposal shall also include market comparables (the “Landlord’s Proposed Market
Rent”).  The Landlord’s Proposed Market Rent shall be the Market Rent unless
Tenant notifies Landlord, within thirty (30) days of Tenant’s receipt after
Landlord’s Proposed Market Rent, that Landlord’s Proposed Market Rent is not
satisfactory to Tenant and (a) that Tenant desires to revoke its election to
extend the Term pursuant to Exhibit F (whereupon receipt the same shall be
treated as if no initial notice had been sent by Tenant pursuant to Exhibit F)
or (b) that Tenant elects to continue to have discussions with Landlord and
proceed to a binding arbitration pursuant to subparagraph (b) below (“Tenant’s
Rejection Notice”).

(b)                                 If Tenant delivers Tenant’s Rejection Notice
and the Market Rent is not otherwise agreed upon by Landlord and Tenant within
forty-five (45) days after Landlord’s receipt of Tenant’s Rejection Notice, then
the Market Rent shall be determined by the following appraisal procedure:

1.                                       Within five (5) days of the expiration
of said forty-five (45) day period, Tenant shall give notice to Landlord, which
notice shall specify the name and address of the appraiser designated by Tenant
(the “Tenant’s Appraisal Notice”).  Landlord shall within five (5) days after
receipt of Tenant’s Appraisal Notice, notify Tenant of the name and address of
the appraiser designated by Landlord.  Such two appraisers shall, within twenty
(20) days after the designation of the second appraiser, make their
determinations of the Market Rent in writing and give notice thereof to each
other and to Landlord and Tenant.  Such two (2) appraisers shall have twenty
(20) days after the receipt of notice of each other’s determination to confer
with each other and to attempt to reach agreement as to the determination of the
Market Rent.  If such appraisers shall concur in such determination, they shall
give notice thereof to Landlord and Tenant and such concurrence shall be final
and binding upon Landlord and Tenant.  If such appraisers shall fail to concur
as to such determination within said twenty (20) day period, they shall give
notice thereof to Landlord and Tenant and shall immediately designate a third
appraiser.  If the two appraisers shall fail to agree upon the designation of
such third appraiser within five (5) days after said twenty (20) day period,
then they or either of them shall give notice of such failure to agree to
Landlord and

77


--------------------------------------------------------------------------------


 

                                                Tenant and if Landlord and
Tenant fail to agree upon the selection of such third appraiser within five (5)
days after the appraiser(s) appointed by the parties give notice as aforesaid,
then either party on behalf of both may apply to the American Arbitration
Association or any successor thereto, or on his or her failure, refusal or
inability to act, to a court of competent jurisdiction, for the designation of
such third appraiser.

2.                                       All appraisers shall be independent
real estate appraisers or consultants who shall have had at least seven (7)
years continuous experience in the business of appraising real estate in the
suburban Boston area.

3.                                       The third appraiser shall conduct such
hearings and investigations as he or she may deem appropriate and shall, within
ten (10) days after the date of his or her designation, make an independent
determination of the Market Rent.  For purposes of the determination of Market
Rent it shall be assumed the Landlord and Tenant are each ready, willing and
able to enter into such a lease but are under no compulsion to do so.

4.                                       If none of the determinations of the
three appraisers varies from the mean of the determinations of the other
appraisers by more than ten percent (10%), the average of the determinations of
the three (3) appraisers shall be the Market Rent for the Premises.  If, on the
other hand, the determination of any single appraiser varies from the average of
the determinations of the other three (3) appraisers by more than ten percent
(10%), the average of the determination of the two (2) appraisers whose
determinations are closest shall be the Market Rent.

5.                                       The determination of the appraisers, as
provided above, shall be conclusive upon the parties and shall have the same
force and effect as a judgment made in a court of competent jurisdiction.

6.                                       Each party shall pay fees, costs and
expenses of the appraiser selected by it, its own counsel fees, and one-half
(1/2) of all other expenses and fees of any such appraisal.

78


--------------------------------------------------------------------------------


 

EXHIBIT “I”

FORM OF LETTER OF CREDIT

[subject to Zoran’s bank’s review]

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: 
                                                                                                   

DATE:                                                                                                                                     
DELIVERY BY COURIER SERVICE

BENEFICIARY:

 

 

 

APPLICANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT:

 

USD

 

$

 

 

 

EXPIRY

DATE:

 

 

 

 

 

 

 

 

 

 

AT OUR COUNTERS IN

 

 

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ IN
YOUR FAVOR EFFECTIVE IMMEDIATELY, BY ORDER AND FOR THE ACCOUNT OF __________ FOR
A SUM OR SUMS NOT EXCEEDING A TOTAL OF
________________________________________________ (USD ________) AVAILABLE BY
YOUR DRAFT(S) AT SIGHT DRAWN ON US AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1.                                       THE ORIGINAL OF THIS LETTER OF CREDIT
AND ALL AMENDMENTS THERETO, IF ANY.

2.                                       A NOTARIZED STATEMENT FROM [INSERT
LANDLORD] AS   FOLLOWS:

“REFERENCE IS HEREBY MADE TO THAT CERTAIN LEASE (THE “LEASE”) DATED
_____________, 200_ BETWEEN _________ AND ____________ AS LANDLORD (THE
“LANDLORD”).  I HEREBY CERTIFY THAT I AM AN AUTHORIZED REPRESENTATIVE OF
LANDLORD OR PERMITTED TRANSFEREE AND FURTHER CERTIFY THAT:

(I)                                    EITHER (A) AN EVENT OF DEFAULT (AS
DEFINED IN THE LEASE) HAS OCCURRED AND REMAINS UNCURED BEYOND THE APPLICABLE
CURE PERIOD, OR (B)  HAS NOT RENEWED, REPLACED OR AMENDED THE LETTER OF CREDIT
BY NOT LATER THAN TWENTY-FIVE (25) BANKING DAYS PRIOR TO THE EXPIRATION THEREOF,
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION _ OF THE LEASE; AND

(II)                                THIS DRAWING IN THE AMOUNT OF USD
___________ (INSERT AMOUNT, NOT TO EXCEED AVAILABLE CREDIT) REPRESENTS FUNDS DUE
TO LANDLORD UNDER AND PURSUANT TO THE LEASE.”

79


--------------------------------------------------------------------------------


 

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) TO ANY
PERSON OR ENTITY THAT SUCCEEDS LANDLORD UNDER THE LEASE [AND TO
_________________________, AS THE HOLDER OF A FIRST MORTGAGE ON THE PROPERTY TO
WHICH THE LEASE RELATES AND TO ANY PERSON OR ENTITY THAT SUCCEEDS
_________________________ AS HOLDER OF THE FIRST MORTGAGE ON SUCH PROPERTY.] 
TRANSFER OF THIS LETTER OF CREDIT TO SUCH TRANSFEREE SHALL BE EFFECTED ONLY BY
PRESENTATION TO THE ISSUING BANK OF THE ORIGINAL OF THIS LETTER OF CREDIT
TOGETHER WITH AMENDMENTS, IF ANY, ACCOMPANIED BY A SIGNED AND COMPLETED TRANSFER
CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT “A” AND PAYMENT OF A TRANSFER
FEE EQUAL TO _________________________.  UPON SUCH PRESENTATION, THE BANK SHALL
FORTHWITH TRANSFER THE LETTER OF CREDIT TO THE DESIGNATED TRANSFEREE, OR IF SO
REQUESTED BY SUCH TRANSFEREE, ISSUE A NEW LETTER OF CREDIT TO THE TRANSFEREE IN
THE SAME FORM AS THIS LETTER OF CREDIT.  THIS LETTER OF CREDIT MAY NOT BE
TRANSFERRED TO ANY PERSON OR ENTITY WITH WHICH U.S. PERSONS ARE PROHIBITED FROM
DOING BUSINESS UNDER U.S. FOREIGN ASSETS REGULATIONS OR OTHER APPLICABLE U.S.
LAWS AND REGULATIONS.

ADDITIONAL CONDITION:  PARTIAL DRAWINGS ARE ALLOWED.

ALL DOCUMENTS INCLUDING DRAFT(S) MUST INDICATE THE NUMBER AND DATE OF THIS
CREDIT.

EACH DRAFT PRESENTED HEREUNDER MUST BE ACCOMPANIED BY THIS ORIGINAL LETTER OF
CREDIT FOR OUR ENDORSEMENT THEREON OF THE AMOUNT OF SUCH DRAFT(S).

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS CREDIT.

DOCUMENTS MUST BE SENT TO US VIA OVERNIGHT COURIER (I.E. FEDERAL EXPRESS, UPS,
DHL OR ANY OTHER EXPRESS COURIER) AT OUR ADDRESS: 
________________________________________

ATTENTION: ___________________________.

 

WE HEREBY ENGAGE WITH DRAWERS AND/OR BONAFIDE HOLDERS THAT DRAFT(S) DRAWN UNDER
AND NEGOTIATED IN CONFORMANCE WITH THE TERMS AND CONDITIONS OF THE SUBJECT
CREDIT WILL BE DULY HONORED ON PRESENTATION.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE “UNIFORM CUSTOMS AND PRACTICES FOR DOCUMENTARY CREDIT (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500”.

VERY TRULY YOURS,

 

 

AUTHORIZED OFFICIAL

 

80


--------------------------------------------------------------------------------


 

Exhibit “A”

TO:

BANK

 

 

DATE:

 

 

 

 

 

 

 

RE: LETTER OF CREDIT ISSUED BY:

 

 

 

 

 

 

 

LETTER OF CREDIT NO.

 

ATTN:

 

 

AVAILABLE AMOUNT

 

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

_________________________

(NAME OF TRANSFEREE)

_________________________

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE.  TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

YOURS VERY TRULY,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(BANK)

 

SIGNATURE OF

 

 

BENEFICIARY

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

 

 

81


--------------------------------------------------------------------------------


EXHIBIT “J”

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the ___ day of __________, 200__, among New England Teamsters and
Trucking Industry Pension Fund, having a place of business at One Wall Street,
Burlington, Massachusetts 01803 (“Lender”), and
__________________________________________________________, under Declaration of
Trust dated ______________________ and recorded with the Middlesex South
Registry District of the Land Court as Document No. ___________, having a place
of business at c/o The Gutierrez Company, One Wall Street, Burlington,
Massachusetts 01803 (“Landlord” or “Borrower”), and Zoran Corporation, a
____________ Corporation, having a place of business at
__________________________ (“Tenant”).

RECITALS

A.            Tenant is the tenant under a certain lease (the “Lease”) dated
________ _, 200__ with Landlord, of premises described in the Lease (the
“Premises”) located in a certain office building known as ________________
located in Burlington, County of Middlesex, Commonwealth of Massachusetts and
more particularly described in Exhibit A attached hereto and made a part hereof
(such office building, including the Premises, is hereinafter referred to as the
“Property”).

B.            This Agreement is being entered into in connection with a mortgage
loan (the “Loan”) made by Lender (or its predecessor in interest) to Landlord,
secured by, among other things: (a) a first mortgage, deed of trust or deed to
secure debt on and of the Property (the “Mortgage”) recorded with the registry
or clerk of the county in which the Property is located; and (b) a first
assignment of leases and rents on the Property (as amended, the “Assignment of
Leases and Rents”) to be recorded. The Mortgage and the Assignment of Leases and
Rents are hereinafter collectively referred to as the “Security Documents”.

C.            Tenant acknowledges that Lender will rely on this Agreement in
making the Loan to Landlord.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.             Tenant agrees that the Lease is and shall be subject and
subordinate to the lien of the Security Documents and to all present or future
advances under the obligations secured thereby and all renewals, amendments,
modifications, consolidations, replacements and extensions of the secured
obligations and the Security Documents, to the full extent of all amounts
secured by the Security Documents from time to time. Said subordination is to
have the same force and effect as if the Security Documents and such renewals,
modifications, consolidations, replacements and extensions thereof had been
executed, acknowledged, delivered

82


--------------------------------------------------------------------------------


and recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2.             Lender agrees that, if the Lender exercises any of its rights
under the Security Documents, including an entry by Lender pursuant to the
Mortgage or a foreclosure of the Mortgage, then (i) Lender shall not disturb
Tenant’s right of quiet possession of the Premises (or Tenant’s right to use the
appurtenant areas under the Lease) under the terms of the Lease so long as
Tenant is not in default beyond any applicable grace period of any term,
covenant or condition of the Lease, (ii) Lender shall not join Tenant as a party
defendant in any foreclosure proceeding with respect to the Mortgage (unless
required by law) and (iii) Lender shall, subject to the terms and provisions of
this Agreement (including, without limitation, Section 4 below), recognize
Tenant as the tenant under the Lease. In addition, if Lender (or the purchaser
at foreclosure) succeeds to Landlord’s interest under the Lease and acquires
title to the Premises, then, provided Tenant is not in default under the Lease
beyond any applicable grace period set forth in the Lease and subject to the
other terms and provisions of this Agreement (including, without limitation,
Section 4 below), the Lease shall continue in lull force and effect as a direct
lease between Lender (or such purchaser), as landlord, and Tenant, upon the
terms and conditions of the Lease, for the balance of the term of the Lease.

3.             Tenant agrees that, in the event of a foreclosure of the Mortgage
by Lender or the acceptance of a deed in lieu of foreclosure by Lender or any
other succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender (or such purchaser) as its landlord under the Lease for the remainder of
the term of the Lease (including all extension periods which have been or are
hereafter exercised) upon the same terms and conditions as are set forth in the
Lease, and Tenant hereby agrees to pay and perform all of the obligations of
Tenant pursuant to the Lease thereafter arising.

4.             Tenant agrees that, in the event Lender succeeds to the interest
of Landlord under the Lease, Lender shall not be:

(a)                                  liable for any act or omission of any prior
Landlord (including, without limitation, the then defaulting Landlord), except
as specifically set forth in the last paragraph of this Section 4, or

(b)                                 subject to any defense or offsets which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord), except as specifically set forth in the last
paragraph of this Section 4, or

(c)                                  bound by any payment of rent or additional
rent which Tenant might have paid for more than one month in advance of the due
date under the Lease to any prior Landlord (including, without limitation, the
then defaulting Landlord), or

(d)                                 accountable for any monies deposited with
any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender, or

83


--------------------------------------------------------------------------------


(e)                                  bound by any surrender, termination,
amendment or modification of the Lease made without the consent of Lender,
except as expressly set forth in the Lease.

Nothing contained in Section 4(a) above shall relieve Lender from its obligation
to cure any repair or maintenance default under the Lease by any prior landlord
under the Lease (including Landlord) which is continuing when Lender succeeds to
Landlord’s interest under the Lease and acquires title to the Premises, provided
that (i) Lender had written notice of such default in accordance with Section 6
below prior to succeeding to Landlord’s interest under the Lease and acquiring
title to the Premises, (ii) Lender had an opportunity to cure such default in
accordance with Section 6 below prior to succeeding to Landlord’s interest under
the Lease and acquiring title to the Premises, and (iii) Lender’s obligation to
cure such default shall be limited solely to performing the repair or
maintenance obligation as required pursuant to the terms of the Lease (and in no
event shall Lender have any other liability or obligation with respect to such
default).

5.             Tenant agrees that, notwithstanding any provision hereof to the
contrary, the terms of the Mortgage shall continue to govern with respect to the
disposition of any insurance proceeds or eminent domain awards, and any
obligations of Landlord to restore the real estate of which the Premises are a
part shall, insofar as they apply to Lender, be limited to insurance proceeds or
eminent domain awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards.

6.             Tenant hereby agrees to give to Lender copies of all notices of
Landlord default(s) under the Lease in the same manner as, and whenever, Tenant
shall give any such notice of default to Landlord, and no such notice of default
shall be deemed given to Landlord unless and until a copy of such notice shall
have been so given to Lender. Lender shall have the right to remedy any Landlord
default under the Lease, or to cause any default of Landlord under the Lease to
be remedied, and for such purpose Tenant hereby grants Lender such additional
period of time as may be reasonable to enable Lender to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord.  No Landlord default under the Lease shall exist or shall
be deemed to exist (i) as long as Lender, in good faith, shall have commenced to
cure such default within the above referenced time period and shall be
prosecuting the same to completion with reasonable diligence, subject to force
majeure, or (ii) if possession of the Premises is required in order to cure such
default, or if such default is not susceptible of being cured by Lender, as long
as Lender, in good faith, shall have notified Tenant that Lender intends to
institute proceedings under the Security Documents, and, thereafter, as long as
such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence. In the event of the termination of the Lease by reason of
any default thereunder by Landlord, upon Lender’s written request, given within
thirty (30) days after any such termination, Tenant, within fifteen (15) days
after receipt of such request, shall execute and deliver to Lender or its
designee or nominee a new lease of the Premises for the remainder of the term of
the Lease upon all of the terms, covenants and conditions of the Lease. Lender
shall have the right, without Tenant’s consent, to foreclose the Mortgage or to
accept a deed in lieu of foreclosure of the Mortgage or to exercise any other

84


--------------------------------------------------------------------------------


remedies under the Security Documents.  Lender shall have no obligation to cure
any default under the Lease.

7.             Tenant hereby consents to the Assignment of Leases and Rents from
Landlord to Lender in connection with the Loan, Tenant acknowledges that the
interest of the Landlord under the Lease is to be assigned to Lender solely as
security for the purposes specified in said assignments, and Lender shall have
no duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignments or by any subsequent
receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing or unless Lender or its designee or nominee
becomes, and then only with respect to periods in which Lender or its designee
or nominee becomes, the fee owner of the Premises. Tenant agrees that upon
receipt of a written notice from Lender of a default by Landlord under the Loan,
Tenant will thereafter, if requested by Lender, pay rent to Lender in accordance
with the terms of the Lease. By its signature below, Landlord agrees that
delivery by Tenant of any amounts to Lender pursuant to the immediately
preceding sentence shall satisfy Tenant’s obligations under the Lease with
respect to the payment of rent.

8.             The Lease shall not be assigned by Tenant, or terminated (except
for an assignment or a termination that is permitted in the Lease without
Landlord’s consent) without Lender’s prior written consent in each instance. In
addition, Tenant shall not enter into a Material Amendment without Lender’s
prior written consent. “Material Amendment” means any amendment or modification
of the Lease which (i) amends the term of the Lease, (ii) reduces the rent or
additional rent payable under the Lease, (iii) materially increases Landlord’s
obligations under the Lease or materially decreases Tenant’s obligations under
the Lease, or (iv) otherwise materially amends any other provision of the Lease.
Notwithstanding anything contained in this Section 8, Lender’s consent shall not
be required pursuant to this Section 8 for any document which simply
memorializes and documents the exercise by Tenant of any right or option
specifically granted to Tenant in the Lease.

9.             Tenant understands that Lender is relying upon the following
estoppel representations, statements and agreements in connection with making
and maintaining the Loan. The Tenant hereby represents and certifies to, and
agrees with, Lender as set forth below.

(a)                                  The Lease has not been assigned, amended or
modified in any way except for the  following:

(b)                                 A true and complete copy of the Lease,
including, if any, all amendments and modifications, is attached hereto as
Exhibit A.  There are no side letters or other arrangements relating to the
Premises or the Property.

(c)                                  The Lease is presently in full force and
effect according to its terms and is the valid and binding obligation of Tenant.

(d)                                 To the best of Tenant’s knowledge, Tenant is
not in default under the Lease nor to the best of Tenant’s knowledge does any
state of facts exist which with the passage of time or the giving of notice, or
both, could constitute any such default under the Lease.

85


--------------------------------------------------------------------------------


(e)                                  All conditions under the Lease to be
performed by Landlord including, without limitation, all work, if any, to be
performed by Landlord in the Premises or the Property will be satisfied in
accordance with the terms of the Lease, and all contributions, if any, required
to be paid by Landlord will be paid in accordance with the terms of the Lease.

(f)                                    Tenant will be in possession of the
premises on the Term Commencement Date and will be fully obligated to pay and is
paying the rent and other charges due under the Lease and is fully obligated to
perform and is performing all of the other obligations of Tenant under the
Lease, in accordance with the terms of the Lease.

(g)                                 On this date, to the best of Tenant’s
knowledge, there are no existing defenses or off-sets which Tenant has against
the enforcement of the Lease by Landlord or claims by Tenant against Landlord
for any reason (including as a result of any default by Landlord under the
Lease).

(h)                                 No rent has been paid more than one (1)
month in advance of the due date and no security has been deposited with the
Landlord.

(i)                                     The Tenant has no options to extend the
Lease, to lease additional space at the Property, or to purchase the Property,
and the Tenant has no right of refusal with respect to leasing additional space
or with respect to purchasing the Property, except as outlined in the Lease.

(j)                                     There are no actions, whether voluntary
or otherwise, pending or threatened against the Tenant, or any guarantor of the
Tenant’s obligations under the Lease, pursuant to the bankruptcy or insolvency
laws of the United States or any similar state laws.

(k)                                  The interest of the Tenant in the Lease has
not been assigned or encumbered, and no part of the Premises has been sublet.

10.           Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

If to Tenant:

86


--------------------------------------------------------------------------------


with a copy to:

 

and with a further copy to:

 

If to Lender:

 

New England Teamsters and Trucking Industry Pension Fund

One Wall Street

Burlington, Massachusetts 01803

Telephone:            781-345-4400

Facsimile:               781-345-4423

 

with a copy to:

 

11.           The term “Lender” as used herein includes any successor or assign
of the named Lender herein, including without limitation, any co-lender at the
time of making the Loan, any purchaser at a foreclosure sale and any transferee
pursuant to a deed in lieu of foreclosure, and their successors and assigns, and
the terms “Tenant” and “Landlord” as used herein include any successor and
assign of the named Tenant and Landlord herein, respectively; provided, however,
that such reference to Tenant’s or Landlord’s successors and assigns shall not
be construed as Lender’s consent to any assignment or other transfer by Tenant
or Landlord.

12.           If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

13.           Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

This Agreement shall be construed in accordance with the laws of the state of in
which the Property is located.

87


--------------------------------------------------------------------------------


The person executing this Agreement on behalf of Tenant is authorized by Tenant
to do so and execution hereof is the binding act of Tenant enforceable against
Tenant.

[Signature Pages Follow]

88


--------------------------------------------------------------------------------


Witness the execution hereof under seal as of the date first above written.

 

LENDER:

 

 

 

 

 

 

NEW ENGLAND TEAMSTERS AND
TRUCKING INDUSTRY PENSION FUND

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date executed by Lender:

 

 

 

 

 

TENANT:

 

 

 

 

 

 

ZORAN CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date executed by Lender:

 

 

 

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD:

 

 

 

 

 

 

AUBURN-OXFORD TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

John A. Cataldo, as Trustee on behalf of himself
and his co-Trustee and not individually

 

 

 

 

 

 

Date executed by Borrower:

 

 

 

89


--------------------------------------------------------------------------------


THE COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS

On this      day of                                , 2007, before me, the
undersigned notary public, personally appeared _______________________________
of New England Teamsters and Trucking Industry Pension Fund, proved to me
through satisfactory evidence of identification, which was o photographic
identification with signature issued by a federal or state governmental agency,
o oath or affirmation of a credible witness, o personal knowledge of the
undersigned, to be the person whose name is signed on the preceding or attached
document(s), and acknowledged to me that he signed it voluntarily for its stated
purpose.

(official seal)

 

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

THE STATE OF ______________

____________, SS

On this ____ day of __________, 2007, before me, the undersigned notary public,
personally appeared ________________________________, of Zoran Corporation,
proved to me through satisfactory evidence of identification, which was o
photographic identification with signature issued by a federal or state
governmental agency, o oath or affirmation of a credible witness, o personal
knowledge of the undersigned, to be the person whose name is signed on the
preceding or attached document(s), and acknowledged to me that he signed it
voluntarily for its stated purpose.

(official seal)

 

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

90


--------------------------------------------------------------------------------


THE COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS

On this ____ day of ___________________, 2007, before me, the undersigned notary
public, personally appeared John A. Cataldo, as Trustee on behalf of himself and
his co-Trustee and not individually, proved to me through satisfactory evidence
of identification, which was personal knowledge of the undersigned, to be the
person whose name is signed on the preceding or attached document(s), and
acknowledged to me that he/she signed it voluntarily for its stated purpose.

(official seal)

 

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

91


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description

A parcel of land with the buildings and improvements thereon located off of
Cambridge Street and Wall Street in Burlington, Middlesex County, Massachusetts,
being shown as Lot 15B on the plan entitled “Plan of Land in Burlington,
Massachusetts (Middlesex County)” prepared for Auburn-Oxford Trust, Scale 1” =
40’ dated November 23, 1999 by The BSC Group, Inc., which plan is recorded with
the Middlesex South Registry of Deeds as Plan No. 20 of 2000.  Portions of said
Lot 15B are registered land being Lot 3 and Lot 4 as shown on Land Court Plan
34820A and Lot 5 as shown on Land Court Plan 24820B.

92


--------------------------------------------------------------------------------


EXHIBIT “K”

RIGHT TO TERMINATE

So long as there does not then exist an uncured, continuing Event of Default as
defined in Section 9.1 of this Lease, Tenant may, at its sole option, terminate
this Lease (the “Termination Option”) effective on the fifth (5th) year
anniversary or seventh (7th) year anniversary of the  Commencement Date (the
“Early Termination Date”), by delivering notice of its election to terminate the
Lease (the “Termination Notice”) to Landlord at least twelve (12) months in
advance, and paying on or before the effective date of such Termination Option
the applicable “Termination Fee” as set forth below.  If Tenant fails to timely
deliver its Termination Notice and pay the Termination Fee, Tenant will be
deemed to have waived such Termination Option.  The Termination Fee shall be
equal to $2,534,116.35 if Tenant exercises the Termination Option effective on
the fifth (5th) year anniversary of the  Commencement Date or $1,608,046.78 if
Tenant exercises the Termination Option effective on the seventh (7th) year
anniversary of the  Commencement Date.  If Tenant properly exercises its
Termination Option in accordance with the foregoing, then this Lease shall
automatically terminate as of the Early Termination Date (with the same effect
as if such Early Termination Date were the Term Expiration Date set forth in
Section 1.1) without the necessity of any additional documentation.

93


--------------------------------------------------------------------------------


EXHIBIT L

RIGHT OF FIRST REFUSAL

In no event shall Landlord, during the Term hereunder, lease or decide to lease,
agree to lease, or accept any offer to lease space that from time to time
becomes available during said period on all or any portion of the fourth (4th)
and fifth (5th) floors within the Building (each and collectively, the “ROFR
Space”), unless Landlord first affords Tenant an opportunity to lease such area
in accordance with the provisions of this Exhibit L and only after written
notice to Tenant, provided that there does not then exist an uncured, continuing
Event of Default under this Lease.  Such notice shall contain Landlord’s summary
of the essential terms and conditions of any bonafide, third party written offer
received by Landlord (i.e., description of such rentable area, the term and any
options to extend or cancel the term, the annual fixed rent amounts, the basic
operating cost provisions, and the allowances and other monetary concessions, if
any) with respect to such rentable area (such summary shall herein in this
Exhibit L be referred to as the “Offer”).  Upon receipt of such notice and the
Offer from Landlord, and as aforesaid, provided further that there does not then
exist an uncured, continuing Event of Default under this Lease, then Tenant
shall have a right to lease any such space on the terms set forth in the Offer
(except as hereinafter provided) by giving notice to Landlord to such effect
within seven (7) business days after Tenant’s receipt of Landlord’s notice of
such Offer.  If such notice is not so timely given by Tenant, then Landlord
shall be free to lease the subject space, or portion thereof, to any third party
on the terms and conditions contained in the Offer (or such greater price or
more favorable lease terms to Landlord or such lower price or less favorable
terms to Landlord so long as such less favorable terms are within five percent
(5%) of the net effective rent (e.g. taking into account the Rent, free rent,
other comparable concessions and TIA, Term) offered to Tenant at any time after
the expiration of said five (5) day period).  If Tenant declines to lease the
space covered by the Offer and Landlord fails to close the leasing transaction
contemplated within the Offer within six months after Tenant’s receipt of the
Offer, Landlord shall repeat the process set forth above prior to leasing the
space covered by the Offer.  The non-exercise by Tenant of its rights under this
Exhibit L as to any one Offer by Landlord shall not be deemed to waive any of
Tenant’s rights of first refusal as to the remainder of space that becomes
available within the ROFR Space, or as to the rentable area described in the
Offer if Landlord determines to substantially modify or substantially amend the
terms by more than five percent (5%) of the aforesaid net effective rent offered
in such notice and Offer given by Landlord to Tenant hereunder (in which event
Tenant’s rights hereunder shall revive and continue with respect to such
modified or amended terms) or the space covered by the Offer following
expiration of any lease executed with respect to such space.

In the event that Tenant accepts Landlord’s offer to lease such rentable space
within the ROFR Space, then Landlord and Tenant hereby agree that they shall
enter into a mutually acceptable amendment to this Lease, specifying that such
rentable area is a part of the Premises under this Lease and demising said
premises to Tenant on the terms of the Offer with respect to such rentable
space.  Such amendment shall also contain other appropriate terms and provisions
relating to the addition of such rentable space to this Lease or the leasing of
such rentable space, as applicable, and as mutually agreed upon by the parties. 
The amendment shall be signed by

94


--------------------------------------------------------------------------------


Tenant within twenty (20) days of receipt of the proposed agreement from the
Landlord in the form as hereinabove required, Landlord and Tenant hereby
agreeing to use good faith efforts to finalize the form of amendment as quickly
as possible and within said twenty day period.  In no event shall the foregoing
affect the Tenant’s obligation to lease such space once Tenant provides Landlord
with its notice exercising its option hereunder as aforesaid, as the parties
hereby agree that Tenant’s notice shall serve as Tenant’s acceptance of
Landlord’s offer to lease such space and that the amendment merely serves as
confirmation that the parties shall enter into a written amendment to
memorialize the previously accepted terms.

Notwithstanding anything to the contrary in this Exhibit L, if Tenant notifies
Landlord of its election to lease such rentable space within the ROFR Space and
then fails to execute and deliver the required amendment to this Lease once the
terms of the amendment have been mutually agreed upon by Landlord and Tenant in
accordance with this Exhibit L, and such failure continues for more than five
(5) days, then (i)  Tenant shall be deemed to have waived its rights under this
Exhibit L, (ii) Tenant’s right of first refusal as to any other rentable space
within the ROFR Space hereunder shall terminate and be of no further force and
effect.  The recording by the Landlord of an affidavit to such effect shall be
conclusive evidence of the termination or waiver of Tenant’s first refusal
hereunder.

Notwithstanding any language to the contrary, Tenant’s rights hereunder are
subject to Nuance Communications, Inc.’s Right of First Refusal to lease 10,000
square feet on the fifth floor of the Building pursuant to its lease with
Landlord dated October 11, 2006.

 

95


--------------------------------------------------------------------------------